 

Exhibit 10.3

EXECUTION COPY

AGREEMENT FOR PURCHASE AND SALE

OF

REAL PROPERTY

BY AND BETWEEN

AOL INC., A DELAWARE CORPORATION

AS SELLER

AND

RT PACIFIC BLVD, LLC, A DELAWARE LIMITED LIABILITY COMPANY,

AS PURCHASER

OCTOBER 29, 2010

PROPERTY LOCATED AT:

22110, 22260, 22265, 22270 AND

22275 PACIFIC BOULEVARD

AND

22341 DRESDEN STREET,

DULLES, VIRGINIA



--------------------------------------------------------------------------------

 

AGREEMENT FOR PURCHASE AND SALE

OF

REAL PROPERTY

This Agreement for Purchase and Sale of Real Property (this “Agreement”) is made
and entered into as of the 29th day of October, 2010 (the “Effective Date”) by
and between AOL Inc., a Delaware corporation (“Seller”), and RT Pacific Blvd,
LLC, a Delaware limited liability company (“Purchaser”).

WHEREAS, Seller owns the Property (as defined below); and

WHEREAS, Seller desires to sell to Purchaser, and Purchaser desires to purchase
from Seller, the Property pursuant to the terms, conditions and covenants
contained in this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Purchase and Seller hereby agree
as follows:

ARTICLE 1

PURCHASE AND SALE

 

1.1 Purchase and Sale. Subject to and in accordance with the terms, covenants
and conditions contained in this Agreement, Seller agrees to sell, assign,
convey, and transfer to Purchaser all of Seller’s right, title and interest in
and to the following real and personal property (collectively referred to herein
as the “Property”), and Purchaser hereby agrees to purchase and accept the
Property.

 

  1.1.1 Land. Subject to the Permitted Exceptions (as defined in Section 4.4.4
below), fee simple title to that certain real property comprised of
approximately 65.54 acres of land, more or less, and more particularly described
in Exhibit A attached to this Agreement, located at 22110, 22260, 22265, 22270
and 22275 Pacific Boulevard and 22341 Dresden Street, Dulles, County of Loudoun,
Virginia, including all easements and rights appurtenant thereto (collectively,
the “Land”).

 

  1.1.2

Improvements. Those certain fixtures and improvements owned by Seller located on
the Land (collectively, the “Improvements”, and together with the Land, the
“Real Property”) including, without limitation, that certain (i) six-story
office building containing approximately 173,896 square feet of space located at
22110 Pacific Boulevard, (ii) six-story office building containing approximately
173,916 square feet of space located at 22260 Pacific Boulevard, (iii) six-story
office building containing approximately 173,554 square feet located at 22270
Pacific Boulevard, (iv) six-story

 

1



--------------------------------------------------------------------------------

 

office building containing approximately 175,021 square feet of space located at
22265 Pacific Boulevard (collectively, the “Buildings”), together with the
structured parking garage located on the 22260 Pacific Boulevard portion of the
Land and the structured parking garage located on the 22265 Pacific Boulevard
portion of the Land, it being understood and agreed, however, that Purchaser
shall not have the right, pursuant to this Agreement, to purchase any of such
fixtures and improvements which constitute Excluded Property (as defined below).

 

  1.1.3 Personal Property. Excepting only the Excluded Property, Seller’s
interest in the Leases (as defined in Section 6.1.6), furniture, equipment,
spare parts, and other personal property owned by Seller which is located on or
in the Land or the Improvements and which is necessary for the operation of the
Improvements (collectively, the “Personal Property”), and

 

  1.1.4 Intangible Property. Excepting and excluding the names, trademarks or
other intangible property of a confidential or proprietary nature or
confidential agreements, and the Bonds (as defined in Section 1.6.2) which shall
be replaced by Purchaser or transferred to Purchaser, as applicable, in
accordance with Section 1.3 and Section 1.6), Seller’s interest, if any, in any
permits (excluding the Seller Air Permit (as defined in Section 1.7),
certificates of occupancy, utility contracts, licenses, warranties or unexpired
claims or other rights relating to the ownership, use, development,
construction, design, use and operation of the Land and Improvements, in each
case in Seller’s possession and limited to the extent transferable or assignable
(collectively, the “Intangible Property”).

 

1.2 Excluded Property. Notwithstanding anything to the contrary in this
Agreement, the Property shall not include any of the personal property and
assets of Seller listed on Exhibit B to this Agreement (all such property and
assets, the “Excluded Property”), and the Excluded Property shall not be
transferred or conveyed to Purchaser.

 

1.3

Pedestrian Overpasses. Located on or adjacent to portions of the Property are
the following structures: (a) the pedestrian overpass (the “CC1/CC3 Overpass”)
between the property located at 22070 Broderick Drive (“CC1”) and the property
located at 22110 Pacific Boulevard (“CC3”), and (b) the pedestrian overpass (the
“CC4/CC6 Overpass”) between the property located at 22260 Pacific Boulevard
(“CC4”) and the property located at 22265 Pacific Boulevard (“CC6”)
(collectively, the “Pedestrian Overpasses”). Seller is currently a party to that
certain “Agreement for Maintenance of a Pedestrian Overpass within the Public
Right of Way” dated October 23, 2009 (the “AOL/County Agreement”) between Seller
and the Board of Supervisors of Loudoun County, Virginia (the “County”). Seller
and the County entered into the AOL/County Agreement to set forth the
obligations of each party with respect to the Pedestrian Overpasses for so long
as they exist, to provide

 

2



--------------------------------------------------------------------------------

 

assurances with regard to such obligations and to induce the County to enter
into that certain “County/State Agreement for Inspection and Maintenance of
County Controlled Grade Separation Structures” dated April 13, 2010 (the
“County/State Maintenance Agreement”) between the County and the Virginia
Department of Transportation (the “Department”) so that the Department will
accept Pacific Boulevard as part of the Secondary System of State Highways. With
respect to the Pedestrian Overpasses, the parties agree as follows:

 

  1.3.1 Pedestrian Overpass between CC1 and CC3. Subject to Section 1.3.3 below,
the CC1/CC3 Overpass shall remain in place after Closing. Immediately upon the
Effective Date, the parties will diligently and in good faith, and at each
party’s sole cost and expense, work together to replace the portion of the
AOL/County Agreement that relates to the CC1/CC3 Overpass with a new separate
agreement by and among Seller, Purchaser and the County setting forth the
Seller’s and Purchaser’s responsibilities and financial obligations (which shall
be divided evenly between Seller and Purchaser), including posting security
required by the County, pertaining to the CC1/CC3 Overpass (the “CC1/CC3
Substitute Agreement”). If the CC1/CC3 Substitute Agreement has not been
executed and fully approved by all applicable parties by Closing, then
(a) Seller and Purchaser shall continue to work in good faith, and at each
party’s sole cost and expense, to finalize the CC1/CC3 Substitute Agreement, and
(b) in the interim period, Seller and Purchaser shall enter into an agreement in
recordable form and recordable at either party’s option, and in the form
attached hereto as Exhibit C (the “CC1/CC3 Initial Agreement”), whereby,
effective as of the Closing Date, Purchaser shall be responsible for performing
(in lieu of Seller performing) all of the obligations of Seller under the
AOL/County Agreement with respect to the CC1/CC3 Overpass (the “CC1/CC3
Obligations”). In addition, at Closing, Purchaser and Seller shall enter into a
release of the CC1/CC3 Initial Agreement (the “CC1/CC3 Release”), which shall be
in recordable form and held in escrow by the Escrow Agent pursuant to written
instructions from Purchaser and Seller instructing the Escrow Agent to record
the CC1/CC3 Release upon receipt of the CC1/CC3 Substitute Agreement. This
Section 1.3.1 shall survive Closing.

 

  1.3.2

Pedestrian Overpass between CC4 and CC6. Subject to Section 1.3.3 below, the
CC4/CC6 Overpass shall remain in place after Closing in accordance with the
Raytheon Lease. Immediately upon the Effective Date, the parties will diligently
and in good faith, and at each party’s sole cost and expense, work together to
replace the portion of the AOL/County Agreement that relates to the CC4/CC6
Overpass with a new separate agreement by and between Purchaser and the County
setting forth the Purchaser’s responsibilities and financial obligations,
including posting security required by the County, pertaining to the CC4/CC6
Overpass and

 

3



--------------------------------------------------------------------------------

 

releasing Seller (the “CC4/CC6 Substitute Agreement”). If the CC4/CC6 Substitute
Agreement has not been executed and fully approved by all applicable parties by
Closing, then (a) Seller and Purchaser shall continue to work in good faith, and
at each party’s sole cost and expense, to finalize the CC4/CC6 Substitute
Agreement, and (b) in the interim period, Seller and Purchaser shall enter into
an agreement in recordable form and recordable by Seller at Seller’s option (the
“CC4/CC6 Initial Agreement”) in the form attached hereto as Exhibit D whereby,
effective as of the Closing Date, Purchaser will be responsible for one hundred
percent (100%) of Seller’s obligations under the AOL/County Agreement pertaining
to the CC4/CC6 Overpass. In addition, at Closing, Purchaser and Seller shall
enter into a release of the CC4/CC6 Initial Agreement (the “CC4/CC6 Release”),
which shall be in recordable form and held in escrow by the Escrow Agent
pursuant to written instructions from Purchaser and Seller instructing the
Escrow Agent to record the CC4/CC6 Release upon receipt of the CC4/CC6
Substitute Agreement. This Section 1.3.2 shall survive Closing.

 

  1.3.3 Pedestrian Bridge Removal. If at any time subsequent to the Closing,
either Purchaser or Seller desires to remove the CC1/CC3 Overpass, either party
shall have the right to do so, subject to the delivery of thirty (30) days’
prior written notice to the other party, the approval of the other party and
receipt of all necessary and required approvals and authorizations from the
County and/or the Department and/or such other governmental or
quasi-governmental agencies, including the Broad Run Business Center
Architectural Review Board. The costs of such removal shall be shared equally
between Seller and Purchaser. This Section 1.3.3 shall survive Closing.

 

  1.3.4 Pedestrian Overpass Correspondence. From and after the Effective Date
(i) Seller shall not send any correspondence to the County and/or the Department
regarding the Pedestrian Overpasses without Purchaser’s prior written approval
(such approval not to be unreasonably withheld, conditioned or delayed);
provided, however, if such correspondence relates to Seller’s compliance with
any requirements or demands of the County and/or the Department, Seller may send
such correspondence to the County and/or the Department without Purchaser’s
prior written approval and Seller shall promptly forward copies of all such
correspondence to Purchaser; and (ii) Seller shall not meet with representatives
of Loudoun County and/or the Department regarding the Pedestrian Overpasses
(either in person, by telephone or otherwise) unless a representative of
Purchaser has been given, to the extent practicable, 48 hours’ prior notice and
an opportunity to be present and to participate at such meeting(s).
Notwithstanding the foregoing, Seller shall not be in breach of this obligation
as a result of its complying with any requirements or demands of the County
and/or the Department so long as Seller has provided Purchaser with prior notice
of any such requirements or demands. This Section 1.3.4 shall survive Closing.

 

4



--------------------------------------------------------------------------------

 

  1.3.5 Pedestrian Bridge Bonds. Purchaser acknowledges that there are bonds
currently held by Seller in favor of the County securing Seller’s performance
under the AOL/County Agreement (collectively, the “Pedestrian Bridge Bonds”).
From and after the Closing Date, if the Pedestrian Bridge Bonds continue to be
required by the County, Purchaser shall reimburse Seller fifty percent (50%) of
the bond premium (as calculated on a per diem basis) attributable to Purchaser’s
period of ownership of the Property and paid by Seller for the CC1/CC3 Bond and
shall reimburse Seller one hundred percent (100%) of the bond premium (as
calculated on a per diem basis) attributable to Purchaser’s period of ownership
of the Property and paid by Seller for the CC4/CC6 Bond. As soon as possible
after Closing, but in no event later than ninety (90) days after Closing, if the
Pedestrian Bridge Bonds continue to be required by the County, Purchaser shall
replace the Pedestrian Bridge Bonds with bonds acceptable to the County (the
“Pedestrian Bridge Replacement Bonds”) and, in the event Purchaser does not
anticipate obtaining the Pedestrian Bridge Replacement Bonds within ninety
(90) days after Closing, (a) upon reasonable prior written notice from Purchaser
to Seller requesting transfer of the Pedestrian Bridge Replacement Bonds from
Seller to Purchaser (such notice to be sent to Seller early enough to ensure
transfer within ninety (90) days after Closing) and (b) payment by Purchaser of
all applicable transfer fees, Seller shall, if the Pedestrian Bridge Bonds are
transferrable, use commercially reasonable efforts to transfer the Pedestrian
Bridge Bonds to Purchaser; provided, however, if the Pedestrian Bridge Bonds are
not either released, replaced or transferred in accordance with this
Section 1.3.6 within ninety (90) days of Closing, Purchaser shall reimburse
Seller one hundred twenty-five percent (125%) of the bond premium (as calculated
on a per diem basis) attributable to Purchaser’s period of ownership of the
Property and paid by Seller for the CC1/CC3 Bond and shall reimburse Seller one
hundred twenty-five percent (125%) of the bond premium (as calculated on a per
diem basis) attributable to Purchaser’s period of ownership of the Property and
paid by Seller for the CC4/CC6 Bond, until the C4/CC6 Bonds are either released,
replaced or transferred to Purchaser. This Section 1.3.5 shall survive Closing.

 

1.4 Boundary Line Adjustment. Purchaser acknowledges that a boundary line
adjustment plat, a copy of which is attached hereto as Exhibit E, was recorded
on October 6, 2010 as Document Number 20101006-0062049.

 

1.5

Broad Run Business Center Easement Agreements. Purchaser acknowledges that there
are certain cables, fiber, data lines/connections and other equipment on the
Property that benefit Seller’s property adjacent to the

 

5



--------------------------------------------------------------------------------

 

Property. In connection therewith, prior to Closing, Seller shall record an
easement (the “Broadrun Easement Agreement”) for the location of such equipment
on the Property in the form attached hereto as Exhibit F. The parties
acknowledge that the Broadrun Easement Agreement contains certain amendment and
modification rights more particularly set forth in the Broadrun Easement
Agreement.

 

1.6 CC7/CC8.

 

  1.6.1 CC7/CC8 Agreements. Purchaser acknowledges that Seller is currently a
party to (i) that certain Agreement dated February 24, 2004 between Seller and
the County, as extended, whereby Seller agreed to complete certain work and
improvements in consideration for the approval by the County of the plat, plans
and profiles of the subdivision known as “America Online Creative Center 7”, and
(ii) that certain Agreement dated February 24, 2004 between Seller and the
County, as extended, whereby Seller agreed to complete certain work and
improvements in consideration for the approval by the County of the plat, plans
and profiles of the subdivision known as “America Online Creative Center 8”
(collectively, the “CC7/CC8 Agreements”). Immediately upon the Effective Date,
the parties will diligently and in good faith, and at each party’s sole cost and
expense, work together to replace the CC7/CC8 Agreements with a new separate
agreement or agreements by and between Purchaser and the County setting forth
the Purchaser’s responsibilities and financial obligations, including posting
security required by the County, and releasing Seller, and Purchaser shall enter
into such other documents or instruments so required by the County and/or such
other governmental or quasi-governmental agencies to effectuate such
substitution (collectively, the “CC7/CC8 Substitute Agreements”). If the CC7/CC8
Substitute Agreements have not been executed and fully approved by all
applicable parties by Closing, then (a) Seller and Purchaser shall continue to
work in good faith, and at each party’s sole cost and expense, to finalize the
CC7/CC8 Substitute Agreements, and (b) Seller and Purchaser shall enter into an
agreement in recordable form and recordable by Seller at Seller’s option in the
form attached hereto as Exhibit G, whereby, effective as of the Closing Date,
Purchaser will be responsible for all of Seller’s obligations under the CC7/CC8
Agreements (the “CC7/CC8 Initial Agreements”). This Section 1.6.1 shall survive
Closing.

 

  1.6.2

CC7/CC8 Bonds. Purchaser acknowledges that there are bonds currently held by
Seller in favor of the County securing Seller’s performance under the CC7/CC8
Agreements (collectively, the “CC7/CC8 Bonds”; together with the Pedestrian
Bridge Bonds, the “Bonds”). From and after the Closing Date, Purchaser shall
reimburse Seller one hundred percent (100%) of the bond premium (as calculated
on a per diem basis) attributable to Purchaser’s period of ownership of the
Property and paid by Seller for the CC7/CC8 Bonds. As soon as possible after
Closing, but in no event later

 

6



--------------------------------------------------------------------------------

 

than one hundred twenty (120) days after Closing, Purchaser shall replace the
CC7/CC8 Bonds with bonds acceptable to the County (the “CC7/CC8 Replacement
Bonds”). In the event Purchaser does not anticipate obtaining the CC7/CC8
Replacement Bonds within one hundred twenty (120) days after Closing, (a) upon
prior written notice from Purchaser to Seller requesting transfer of the CC7/CC8
Bonds from Seller to Purchaser (such notice to be sent to Seller early enough to
ensure transfer within one hundred twenty (120) days after Closing), and
(b) payment by Purchaser of all applicable transfer fees, Seller shall, if the
CC7/CC8 Bonds are transferrable, use commercially reasonable efforts to transfer
the CC7/CC8 Bonds to Purchaser; provided, however, if the CC7/CC8 Bonds are not
either replaced or transferred in accordance with this Section 1.6.2 within one
hundred twenty (120) days of Closing, Purchaser shall reimburse Seller three
hundred percent (300%) of the bond premium (as calculated on a per diem basis)
attributable to Purchaser’s period of ownership of the Property and paid by
Seller for the CC7/CC8 Bonds, until the CC7/CC8 Bonds are either replaced or
transferred to Purchaser. This Section 1.6.2 shall survive Closing.

 

1.7 Air Generator Permits. Purchaser acknowledges that there are generators
owned by Seller and located on the Property that will be conveyed to Purchaser
at Closing (the “Seller Generators”) and that Seller currently holds an air
permit for the Seller Generators (the “Seller Air Permit”). Purchaser further
acknowledges that the Seller Generators do not include the generators owned by
Raytheon. On or prior to the Closing Date, Purchaser shall file all such
paperwork and applications that are required to obtain from the Virginia
Department of Environmental Quality (the “DEQ”), as soon as possible after
Closing, an air permit for the Seller Generators. Purchaser shall indemnify,
hold harmless and, if requested by Seller (in Seller’s sole discretion), defend
(with counsel reasonably approved in advance in writing by Seller) the Seller
Indemnitees from and against any and all damages, liabilities, losses, demands,
actions, causes of action, claims (including third-party claims), costs and
expenses arising out of or relating to Purchaser’s failure to obtain an air
permit or to satisfy any of the permit conditions pertaining to the Seller Air
Permit. Until such time as Purchaser obtains an air permit for the Generators,
Purchaser agrees to timely provide Seller with monthly generator run logs and
satisfy all other conditions pertaining to the Seller Air Permit. This
Section 1.7 shall survive Closing.

 

1.8

Correction of Plat attached to Deed of Subdivision and Easement: The parties
acknowledge that there is a scrivener’s error on one of the calls in the plat
entitled “Preliminary/Record Plat for Lot 41A22, Phase 1, Broad Run Business
Center”, recorded as Instrument No. 20040607-0057306, attached to the Deed of
Subdivision and Easement recorded therewith as Instrument No. 20040607-0057305
(the “Plat”). As soon as possible after the Effective Date, Seller shall prepare
a Deed of Correction and Plat of Correction (the “Corrected Deed and Plat”) to
reflect a correction of the scrivener’s error (the “Plat Error”). Upon

 

7



--------------------------------------------------------------------------------

 

receipt of Purchaser’s approval of the Corrected Deed and Plat, Seller shall
submit the Corrected Deed and Plat to Loudoun County, Virginia (the “County”)
for approval. Upon receipt of the County’s approval of the Corrected Deed and
Plat, Seller shall submit the Corrected Deed and Plat to the County for
recordation. Seller shall submit the Corrected Deed and Plat to the County for
approval and recordation as soon as possible after the Effective Date and if
such recordation has not been achieved prior to Closing, Seller shall continue
to diligently pursue such approval and recordation, and in connection therewith,
Purchaser shall cooperate with Seller which cooperation shall include, if
necessary, execution by the Purchaser of the Corrected Deed and Plat and such
other instruments and documents as are required by the County to effectuate the
approval and recordation of the Corrected Deed and Plat. In the event that the
County fails to approve the Corrected Deed and Plat, Seller shall promptly
submit and/or resubmit, as applicable, all necessary documentation to the County
for the correction of the Plat Error, provided that the form and content of all
submissions to the County shall be subject to Purchaser’s prior written
approval, such approval not to be unreasonably withheld, conditioned or delayed.
Purchaser shall not be liable for any costs or expenses pertaining to the
preparation or recordation of the Corrected Deed and Plat, which shall be borne
by Seller. This Section 1.8 shall survive Closing.

ARTICLE 2

PURCHASE PRICE

The total purchase price for the Property (the “Purchase Price”) shall be ONE
HUNDRED FORTY-FOUR MILLION FIVE HUNDRED THOUSAND AND 00/100 DOLLARS
($144,500,000.00). Purchaser shall pay the Purchase Price to Seller, subject to
application of the Deposit delivered in accordance with Article 3 below, and any
applicable prorations and adjustments pursuant to Section 7.6 below, through
escrow on the Closing Date in cash or by wire transfer of immediately available
funds. A portion of the Purchase Price shall be allocated to tangible personal
property for the purpose of calculating sales and use taxes owed in connection
with the transaction contemplated hereunder. Seller shall determine such
allocation in good faith prior to Closing in accordance with Generally Accepted
Accounting Principles (GAAP), and the parties agree to report the purchase and
sale of the tangible personal property consistent with such allocations on any
filing made with any governmental authority and not to take any position with
any governmental authority at variance or inconsistent with such allocation.

 

8



--------------------------------------------------------------------------------

 

ARTICLE 3

DEPOSIT

 

3.1 Deposit.

 

  3.1.1

Deposit. Within one (1) business day after the Effective Date, Purchaser shall
deliver a deposit of SEVEN MILLION FIVE HUNDRED THOUSAND AND 00/100 DOLLARS
($7,500,000.00) (together with any interest accrued thereon, the “Deposit”), in
cash or other immediately available funds, to Commonwealth Land Title Insurance
Company (the “Escrow Agent”) at its office at 1015 15th Street, N.W., Suite 300,
Washington, DC 20005, Attention: David P. Nelson, as an earnest money deposit
pursuant to the terms of this Agreement. The Escrow Agent shall give written
notice of its receipt of the Deposit to Seller.

 

  3.1.2 Handling of Deposit. The Escrow Agent shall place the Deposit in the
Fidelity Treasury Only Fund through Banc of America Securities LLC (the
“Depository”). Seller and Purchaser expressly consent to this fund. Purchaser’s
federal tax identification number shall be utilized in opening the
investment. In no event shall Escrow Agent incur any liability for levies by
taxing authorities based upon the taxpayer identification number provided to
Escrow Agent and used to establish the Escrow Account. The interest from such
Deposit shall accrue for the benefit of Purchaser, unless the Deposit is paid to
Seller pursuant to a default of this Agreement by Purchaser. Any and all
payments made by the Escrow Agent from the Deposit shall be made in accordance
with this Section 3. Escrow Agent shall have no liability in the event of
failure, insolvency or inability of the Depository to pay such funds, or accrued
interest upon demand or withdrawal.

 

  3.1.3 Limited Refund of Deposit. Once delivered to the Escrow Agent, the
Deposit is nonrefundable to Purchaser except as specified in the following
sentences or as otherwise provided in Section 10.1. If Purchaser delivers a
written notice to Escrow Agent indicating that this Agreement has been
terminated by Purchaser due to Seller’s default hereunder or pursuant to
Section 5.1 (Conditions Precedent to Purchaser’s Obligations) or Article 9
(Damage, Destruction and Condemnation) and requesting release of the Deposit to
Purchaser (“Purchaser Disbursement Notice”), Escrow Agent shall deliver a copy
of such Purchaser Disbursement Notice to Seller. Unless Seller delivers a
written notice to Escrow Agent objecting to the release of the Deposit from
escrow (a “Seller Objection Notice”) within five (5) business days after receipt
of such Purchaser Disbursement Notice, Escrow Agent shall disburse the Deposit
to Purchaser. If Seller delivers a Seller Objection Notice within such five
(5) business day period, Escrow Agent shall continue to hold the Deposit until
otherwise directed by either (i) joint written instructions from Purchaser and
Seller or (ii) a court order binding on the Escrow Agent which has not been
stayed or vacated before disbursement of the Deposit.

 

  3.1.4 Disposition of Deposit at Closing. In the event this transaction closes
as contemplated by this Agreement, the Deposit shall be released to Seller on
the Closing Date (as defined below) and credited against the Purchase Price.

 

9



--------------------------------------------------------------------------------

 

  3.1.5 Other Disposition of Deposit. If Seller delivers a written notice to
Escrow Agent indicating that this Agreement has been terminated and requesting
release of the Deposit to Seller (“Seller Disbursement Notice”), Escrow Agent
shall deliver a copy of such Seller Disbursement Notice to Purchaser. Unless
Purchaser delivers a written notice to Escrow Agent objecting to the release of
the Deposit from escrow (a “Purchaser Objection Notice”) to Seller within five
(5) business days after receipt of such Seller Disbursement Notice, Escrow Agent
shall disburse the Deposit to Seller. If Purchaser delivers a Purchaser
Objection Notice within such five (5) business day period, Escrow Agent shall
continue to hold the Deposit until otherwise directed by either (i) joint
written instructions from Purchaser and Seller or (ii) a court order binding on
the Escrow Agent which has not been stayed or vacated before disbursement of the
Deposit.

 

3.2 Escrow Provisions.

 

  3.2.1 Actions of Escrow Agent. If the Deposit is disbursed by the Escrow Agent
in accordance with the provisions of Section 3.1.3 or Section 3.1.5, the Escrow
Agent shall give written notice of any such disbursement to Purchaser and
Seller. Upon such disbursement in accordance with the provisions of
Section 3.1.3 or Section 3.1.5 the Escrow Agent shall be relieved and discharged
of all further obligations with respect to the amounts so deposited or disbursed
and all further obligations and liability to the parties hereto with respect to
its obligations with respect thereto under this Agreement, except for its
obligation to pay interest actually earned on the Deposit prior to such deposit
or other disbursement. The Escrow Agent may rely, and shall be protected in
acting or refraining from acting, upon any written notice, instruction, consent
or request furnished to it hereunder and believed by it to be genuine and to
have been signed or presented by the proper party or parties, and the Escrow
Agent may assume that the person signing the same holds the office indicated and
is duly authorized to act on behalf of the party for whom he or she is acting.
In performing its obligations hereunder, the Escrow Agent may conclusively
presume that any officer of any party hereto has full power and authority to
instruct the Escrow Agent on behalf of that party, unless written notice to the
contrary is delivered to the Escrow Agent prior to its reliance on such
presumption. The Escrow Agent may rely upon any order, judgment, certification,
demand or other writing delivered to it without being required to determine the
propriety or validity of the service thereof or the jurisdiction of any court.
In the event of any dispute or doubt as to the genuineness of a Disbursement
Notice or an Objection Notice, the Escrow Agent shall continue to hold the
Deposit until otherwise directed by either: (i) joint written instructions from
Purchaser and Seller; or, (ii) a court order binding on the Escrow Agent which
has not been stayed or vacated.

 

10



--------------------------------------------------------------------------------

 

  3.2.2 Escrow Agent as Stakeholder. The parties acknowledge that the Escrow
Agent is acting solely as a stakeholder at their request and for their
convenience and that the Escrow Agent shall not be deemed to be an agent of
either of the parties. The Escrow Agent shall have no duties or obligations
hereunder except as expressly set forth herein, shall be responsible only for
the performance of such duties and obligations, shall not be required to take
any action otherwise than in accordance with the terms hereof and shall not be
in any manner liable or responsible for any loss or damage arising by reason of
any act or omission to act by it hereunder or in connection with any of the
transactions contemplated hereby, including but not limited to any loss that may
occur by reason of forgery, any error in judgment or any mistake of fact or law
or for any other reason, except for its negligence or willful misconduct. The
Escrow Agent shall not be bound by any notice of, or demand with respect to, any
waiver, modification, amendment, termination, cancellation, decision or
supersession of this Agreement, unless the same shall be in writing and signed
by the parties hereto and in fact received by the Escrow Agent. In the event of
any controversy or dispute arising hereunder or with respect to the construction
hereof or any action to be taken by the Escrow Agent hereunder, the Escrow Agent
shall incur no liability for any action or omission to act by it undertaken in
good faith and without negligence. Purchaser and Seller shall jointly and
severally indemnify and hold the Escrow Agent harmless from and against all
judgments, costs, claims, losses, liability and expenses, including, without
limitation, reasonable attorneys’ fees and disbursements, incurred in connection
with the performance of the Escrow Agent’s duties hereunder or resulting from
any dispute or litigation arising out of or concerning the Escrow Agent’s
services hereunder, except for those resulting from the Escrow Agent’s
negligence or willful misconduct. This indemnity includes, without limitation,
reasonable disbursements and reasonable attorneys’ fees either paid to retain
attorneys or representing the fair value of legal services rendered to the
Escrow Agent by the Escrow Agent’s firm. The Escrow Agent may act or refrain
from action in respect of any matter referred to herein in full reliance upon
and with the advice of counsel which may be selected by the Escrow Agent and
shall be fully protected in so acting or refraining from action upon the advice
of such counsel.

 

  3.2.3 Escrow Agent to Acknowledge Agreement. The Escrow Agent shall
acknowledge its agreement to act as the Escrow Agent under this Agreement and to
comply with the provisions of this Article 3, and Article 7, and any other
provisions of this Agreement applicable to it by executing this Agreement solely
for such purposes. The Escrow Agent’s consent shall not be required for any
amendment or modification of this Agreement unless the amendment or modification
materially changes the Escrow Agent’s duties or obligations under this
Agreement.

 

11



--------------------------------------------------------------------------------

 

ARTICLE 4

INVESTIGATIONS

 

4.1 Due Diligence Materials. Seller has previously made available for
Purchaser’s inspection the items listed on Schedule 4.1 attached hereto (to
extent that Seller or Seller’s property manager is in possession of such items)
(collectively, the “Seller’s Materials”); provided, however, that documents
owned or controlled by Tenants (as defined in Section 6.1.6) are not included in
the Seller’s Materials. Except as expressly provided in Section 6.1.9, Seller
makes no representation or warranty relating to the completeness or accuracy of
any third party Seller’s Materials; Purchaser is responsible for independently
verifying all information before Purchaser relies on any of the Seller’s
Materials.

 

4.2 The parties acknowledge that, pursuant to that certain Limited Entry and
Access Agreement by and between Seller and Purchaser and as described in the
Letter of Intent (the “Letter of Intent”) by and between Seller and Purchaser,
Purchaser has had the right, and Purchaser will continue to have the right, at
Purchaser’s sole cost and expense, subject to the rights of tenants under the
Leases (as defined in Section 6.1.6), including satisfaction of any security
measures put in place by such tenants, and without unreasonable disruption to
tenants under the Leases, to conduct such investigations, studies, surveys, and
analyses on and of the Property in accordance with the terms of this Article 4,
as it shall, in its sole discretion, determine are necessary or desirable
(collectively, “Investigations”); provided, however, the parties acknowledge
that, Purchaser shall have no right to object to title and survey matters or
terminate this Agreement based on the results of the Investigations. Such
Investigations by Purchaser include, without limitation:

(i) all matters relating to title to the Property;

(ii) all matters relating to governmental and other legal requirements with
respect to the Property, such as taxes, assessments, zoning, use permit
requirements and building codes;

(iii) all zoning, land use, building, environmental and other statutes, rules,
or regulations applicable to the Property;

(iv) the physical condition of the Property, including, without limitation, the
square footage of the Property, the utilities, and all other physical and
functional aspects of the Property;

(v) any easements and/or access rights affecting the Property;

 

12



--------------------------------------------------------------------------------

 

(vi) Contracts and any other documents or agreements of significance affecting
the Property;

(vii) all matters that would be revealed by an environmental site assessment of
the Property by a company mutually agreed to by Purchaser and Seller, an ALTA
as-built survey, or a physical inspection; and

(viii) the Leases with respect to the Real Property and all matters in
connection therewith, including, without limitation, the ability of the tenants
to pay rent;

(ix) all other matters of significance affecting, or otherwise deemed relevant
by Purchaser with respect to, the Property,

subject to, and on, the following terms and conditions:

 

  4.2.1 Notice. Except with respect to Invasive Investigations (as defined in
Section 4.2.5 below), which require Purchaser to follow the procedure set forth
in Section 4.2.5 below, Purchaser shall give Seller not less than one
(1) business day’s prior written or telephonic notice before each entry,
including sufficient information to permit Seller to review the scope of the
proposed Investigations;

 

  4.2.2 Supervision. Seller shall have the right to accompany Purchaser and its
agents, employees or contractors (collectively “Purchaser’s Representatives”)
during any Investigations performed at or on the Property;

 

  4.2.3 Timing and Manner of Investigation. Purchaser shall conduct the
Investigations at the Property on business days during normal business hours
unless otherwise agreed in writing, and at the sole risk and expense of
Purchaser and Purchaser’s Representatives;

 

  4.2.4 Certificate of Insurance. Purchaser (and Purchaser’s Representatives, as
applicable) shall maintain in full force and effect and has delivered to Seller
certificates of insurance evidencing the following coverage: (i) Commercial
General Liability insurance with limits of no less than $1 million per
occurrence and $2 million annual aggregate for claims due to bodily injury
(including death) or property damage caused by or arising from acts or omissions
of Purchaser and Purchaser’s Representatives; (ii) Workers’ Compensation
insurance in compliance with all statutory requirements; and (iii) Umbrella
Liability insurance with limits of no less than $5 million per occurrence and $5
million as an annual aggregate. The Commercial General Liability policy should
include coverage for premises and operations, products and completed operations,
broad form property damage and blanket contractual liability. All coverage shall
be provided by insurance companies with a current Best’s Rating of A-:VII or
higher.

 

13



--------------------------------------------------------------------------------

 

  4.2.5 Invasive Investigations. Neither Purchaser nor Purchaser’s
Representatives shall conduct or allow any physically intrusive testing
(“Invasive Investigations”) of, on or under the Property, including, without
limitation, any drilling or other ground penetrations or physical sampling,
without first providing Seller with three (3) business days’ notice, along with
sufficient information to permit Seller to review the timing and scope of the
work to be performed and obtaining Seller’s prior written consent, which consent
shall not be unreasonably withheld;

 

  4.2.6 Restoration. Purchaser shall promptly repair any damage to the Property
resulting from any Investigations and replace, refill and regrade any holes made
in, or excavations of, any portion of the Property used for such Investigations
so that the Property shall be contemporaneously restored to substantially the
same condition that it existed in prior to such Investigations;

 

  4.2.7 Compliance with Law. Purchaser and Purchaser’s Representatives shall
fully comply with all laws, rules and regulations applicable to the
Investigations and all other activities undertaken in connection with any such
Investigations;

 

  4.2.8 No Threat to Safety or Health or Damage to Property. Purchaser shall
take all actions and implement all protections reasonably necessary or desirable
to ensure that all actions taken in connection with the Investigations, and the
equipment, materials, and substances generated, used or brought onto the
Property pose no threat to the safety or health of persons or the environment,
cause no damage to the Property or other property of Seller or any other
persons;

 

  4.2.9 Liens. Purchaser shall not allow the Investigations or any other
activities undertaken by Purchaser or Purchaser’s Representatives to result in
liens, judgments or other encumbrances being filed or recorded against the
Property, and Purchaser, at its sole cost and expense, shall promptly discharge
of record any such lien or encumbrances that are so filed or recorded
(including, without limitation, liens for services, labor or materials;
provided, however, nothing contained herein is intended to, nor shall, authorize
the filing or recording of such liens nor entitle any person or entity to claim
that Seller authorized any services, labor or materials to be supplied to the
Property); and

 

  4.2.10

Indemnity. Purchaser shall indemnify, hold harmless and, if requested by Seller
(in Seller’s sole discretion), defend (with counsel reasonably approved in
advance in writing by Seller) the Seller Indemnitees from and against any and
all damages, liabilities, losses, demands, actions, causes of action, claims,
costs and expenses (including reasonable attorneys’

 

14



--------------------------------------------------------------------------------

 

fees, including the cost of in-house counsel and appeals) arising from or
related to: (i) all physical damage to the Property arising out of or resulting
from the Investigations and other activities on the Property conducted by
Purchaser or Purchaser’s Representatives; (ii) injury or death to individuals or
damage to personal property arising out of or resulting from the Investigations
and other activities conducted by, or at the direction of, Purchaser or
otherwise arising out of or resulting from the entry on the Property by
Purchaser or Purchaser’s Representatives; (iii) all mechanics liens and other
liens filed against the Property, by reason of the activities of Purchaser or
Purchaser’s Representatives; (iv) any and all violations of laws, ordinances,
regulations or proffers affecting the Property, directly resulting from the
Investigations and other activities conducted by, or at the direction of,
Purchaser or otherwise arising out of or resulting from the entry on the
Property by Purchaser or Purchaser’s Representatives; (v) any impairment to or
infringement of the rights of any third parties to the Property; and (vi) all
reasonable costs and expenses (including reasonable attorneys’ fees, including
the cost of in-house counsel and appeals, and disbursements) incurred by the
Seller Indemnitees in connection with any action, suit, proceeding, claim,
demand, assessment or judgment incident to the foregoing clauses (i) through
(v), but excluding any of the foregoing items arising from (a) the negligence of
any of the Seller Indemnitees and/or (b) the mere discovery of any pre-existing
condition that Purchaser did not cause or exacerbate.

The provisions of this Section 4.2 shall survive the termination of this
Agreement and the Closing.

 

4.3

Release and Waiver. Without limiting the provisions of Article 4, and except as
expressly provided for in this Agreement, Purchaser waives its right to recover
from, and forever releases and discharges, and covenants not to sue Seller,
Seller’s affiliates, Seller’s property manager, any lender to Seller, the
partners, trustees, shareholders, controlling persons, directors, officers,
attorneys, employees and agents of each of them, and their respective heirs,
successors, personal representatives and assigns with respect to any and all
claims, whether direct or indirect, known or unknown, foreseen or unforeseen,
that may arise on account of or in any way be connected with the Property
including, without limitation, the physical, environmental and structural
condition of the Property or any law or regulation applicable thereto,
including, without limitation, any claim or matter relating to the use,
presence, discharge or release of hazardous materials on, under, in, above or
about the Property. If Purchaser and/or its assignee, with actual knowledge of
(i) a default in any of the covenants, agreements or obligations to be performed
by Seller under this Agreement and/or (ii) any breach of or inaccuracy in any
representation or warranty of Seller made in this Agreement nonetheless elects
to proceed to the Closing, then, upon the consummation of the Closing, Purchaser
and/or its assignee shall be deemed to have waived any such default and/or
breach or inaccuracy and shall have no

 

15



--------------------------------------------------------------------------------

 

claim against Seller with respect thereto. For the avoidance of doubt, Purchaser
shall be deemed to have “actual knowledge” of (a) the information set forth in
any materials in the “Pacific Corporate Park” due diligence site at
www.cbremarketplace.com on the day prior to the Effective Date, (b) the Site
Plan entitled America Online, Inc. CC4/CC6 Pedestrian Bridge Pacific Boulevard,
(c) the Site Plan Amendment (SPAM2001-0101) to America Online, Inc. - Pedestrian
Bridge and Sidewalk Site Plan, Site Plan STPL 2000-0074 Broad Run Business Park
- AOL Pedestrian Overpass, (d) the plats and plans for (i) AOL Pedestrian Bridge
- December 4, 2000, (ii) AOL CC4/CC6 Pedestrian Bridge #2 - March 5, 2002,
(iii) AOL CC7 - February 24, 2004 and (iv) AOL CC8 - February 24, 2004,
(e) together with all additional materials provided by Seller subsequent to the
Effective Date, either at Purchaser’s request, or by delivery to Purchaser with
specific notice to Purchaser of such delivery either by e-mail to Timothy Grant,
Gary Jaye and Charles Hessel or by any of the methods of delivery permitted
pursuant to Section 10.3.

 

4.4 Title & Survey.

 

  4.4.1 Conveyance by Special Warranty Deed. At Closing, Seller shall convey fee
simple title to the Land and Improvements by execution and delivery of a Special
Warranty Deed (the “Deed”) substantially in the form attached as Exhibit H with
title to the Property being subject to the Permitted Exceptions (as defined
below)

 

  4.4.2 Purchaser’s Title Due Diligence. Purchaser has obtained the Title
Commitment #10-001710(A) dated effective October 13, 2010 at 8:00 a.m., revised
October 27, 2010, Title Commitment #10-001710(B) dated effective October 13,
2010 at 8:00 a.m., revised October 27, 2010, Title Commitment #10-001710(C)
dated effective October 13, 2010 at 8:00 a.m., revised October 27, 2010, Title
Commitment #10-001710(D) dated effective October 13, 2010 at 8:00 a.m., revised
October 27, 2010, and Title Commitment #10-001710(E) dated effective October 13,
2010 at 8:00 a.m., revised October 27, 2010 (collectively, the “Title
Commitments”) issued by the Commonwealth Land Title Insurance Company (the
“Title Company”) with respect to the Property, together with all documents and
information pertaining to title listed in such report. Purchaser has delivered
to Seller a copy of each of the Title Commitments.

 

  4.4.3 Survey. Purchaser has, at its sole expense, obtained (or will be
obtaining) a survey of the Property desired by Purchaser (the “Survey”).
Promptly upon receipt of the Survey, Purchaser shall deliver a copy to Seller.

 

  4.4.4

Permitted Exceptions. For purposes of this Agreement, the term “Permitted
Exceptions” means (i) the Leases; (ii) items shown as exceptions or exclusions
on the Title Commitments (excluding the standard exclusions from coverage set
forth in the form of title insurance

 

16



--------------------------------------------------------------------------------

 

policy); (iii) the lien of current taxes not yet due and payable; (iv) zoning
regulations, and municipal building restrictions, and all other laws,
ordinances, regulations and restrictions of any duly constituted public
authority enacted prior to the Closing Date; (v) all matters, whether or not of
record, that arise out of the actions or omissions of Purchaser or Purchaser’s
Representatives; (vi) matters (including the documents described in Section 1.3
pertaining to the Pedestrian Overpasses, the easement agreements described in
Section 1.5, and the documents described in Section 1.6 pertaining to CC7/CC8)
approved by Purchaser in accordance with the terms of this Agreement; and
(vii) matters shown on the Survey.

 

  4.4.5 As of the Effective Date, the following liens (the “Judgment Liens”) are
reflected on the Title Commitments: (i) Judgment No. 1132 filed in Book 50 at
page 298, showing Jane Wolff as Plaintiff and America On Line as Defendant,
dated May 7, 1998, and docketed July 13, 1998, in the amount of $1,957.30 plus
interest, fees and costs, and (ii) Judgment No. 0230-02 filed in Book 54 at page
2433, showing Miguel Alfaro (35 Irving Street, Newark, New Jersey 07104) as
Plaintiff and America Online, Inc., as Defendant, dated February 14, 2002, and
docketed recorded February 14, 2002 in the amount of $119.70 plus interest, fees
and costs. Notwithstanding anything set forth to the contrary in this Agreement,
prior to the Closing Date, Seller shall discharge, remove or post a bond for the
Judgment Liens to enable the Title Company to issue a title policy to Purchaser
for the Property without an exception for the Judgment Liens. In addition,
Seller shall be required to cure, release of record and cause to be omitted from
the Title Policy, the following items (the “Mandatory Items”):

 

  (i) The lien of any mortgage securing any indebtedness owed by Seller and any
other monetary liens capable of being removed with the payment of money, other
than for taxes or special assessments not yet due and payable.

 

  (ii) Tax liens for delinquent real estate taxes owed by Seller; and

 

  (iii) Mechanic’s or materialmen’s liens for work or materials ordered by
Seller and supplied to the Property.

In the event mechanic’s or materialmen’s liens for work or materials ordered by
Tenants (as defined in Section 6.1.6.) are recorded against the Property,
Purchaser shall have recourse under the Leases (as defined in Section 6.1.6.)
against the Tenants after Closing.

 

4.5

AS IS CONVEYANCE. PURCHASER ACKNOWLEDGES AND AGREES THAT (i) THE PROPERTY IS TO
BE PURCHASED BY PURCHASER “AS IS” IN ITS THEN-EXISTING PHYSICAL CONDITION AS OF
CLOSING, WITHOUT ANY IMPLIED OR

 

17



--------------------------------------------------------------------------------

 

EXPRESS WARRANTY OR REPRESENTATION WHATSOEVER BY SELLER, EXCEPT AS EXPRESSLY SET
FORTH IN THIS AGREEMENT OR IN ANY OF THE SELLER’S CLOSING DELIVERIES (AS DEFINED
IN SECTION 7.2); (ii) CLOSING HEREUNDER WILL BE DEEMED ACCEPTANCE BY PURCHASER
OF THE PROPERTY IN ITS THEN EXISTING “AS IS” CONDITION, EXCEPT AS EXPRESSLY SET
FORTH IN THIS AGREEMENT; AND (iii) NEITHER SELLER NOR ANY OF SELLER’S EMPLOYEES,
AGENTS OR REPRESENTATIVES HAVE MADE ANY WARRANTIES, REPRESENTATIONS OR
AGREEMENTS BY OR ON BEHALF OF SELLER NOT EXPRESSLY SET FORTH IN THIS AGREEMENT
OR IN ANY OF THE SELLER’S CLOSING DELIVERIES AS TO ANY MATTERS CONCERNING THE
PROPERTY, THE PRESENT USE OR CONDITION OF THE PROPERTY, OR THE SUITABILITY OF
THE PROPERTY FOR PURCHASER’S INTENDED USE THEREOF. PURCHASER AGREES THAT EXCEPT
AS EXPRESSLY REQUIRED IN THIS AGREEMENT AND SUBJECT TO SELLER’S OBLIGATIONS
UNDER THE LEASES, SELLER SHALL HAVE NO OBLIGATION WHATSOEVER TO REPAIR OR MAKE
IMPROVEMENTS TO THE PROPERTY AND THAT PURCHASER SHALL HAVE NO OFFSET OR OTHER
RIGHTS AGAINST SELLER RELATING TO SAME. PURCHASER SPECIFICALLY ACKNOWLEDGES
THAT, EXCEPT AS EXPRESSLY PROVIDED IN SECTION 6.1.9, SELLER DOES NOT WARRANT THE
ACCURACY OR COMPLETENESS OF ANY THIRD-PARTY REPORTS OR OTHER WRITTEN MATERIALS
PREPARED BY THIRD PARTIES WHICH MAY BE DISCLOSED BY OR DELIVERED BY SELLER TO
PURCHASER, AND THAT PURCHASER HAS NOT RELIED AND WILL NOT RELY IN ANY WAY ON ANY
SUCH MATERIALS. PURCHASER IS RELYING AND WILL RELY SOLELY ON PURCHASER’S OWN
INSPECTIONS AND DUE DILIGENCE IN PROCEEDING TO PURCHASE THE PROPERTY.

 

ARTICLE 5

CONDITIONS PRECEDENT

 

5.1 Conditions Precedent to Purchaser’s Obligations. Purchaser’s obligation to
purchase the Property or otherwise to perform any obligation provided in this
Agreement shall be conditioned expressly upon the satisfaction or waiver of each
of the following conditions on or before the Closing Date:

 

  5.1.1 Representations and Warranties True. The representations and warranties
of Seller contained in this Agreement shall be (A) true and correct as of the
Effective Date and (B) true and correct in all material respects as of the
Closing, as if made at and as of such time, except where the failure of such
representations and warranties to be so true and correct as of the Closing Date
would not reasonably be expected to have a material adverse effect on
Purchaser’s ownership or operation of the Property.

 

  5.1.2 Performance. Seller shall have performed, or tendered performance of,
all agreements and covenants required by this Agreement to be performed by it
prior to or at the Closing Date in all material respects.

 

18



--------------------------------------------------------------------------------

 

  5.1.3 No Prohibition. No injunction, stay or restraining order shall be in
effect prohibiting the consummation of the transactions contemplated by this
Agreement by Seller.

 

  5.1.4 Raytheon Estoppel Certificates. Purchaser shall have received both of
the Raytheon Estoppel Certificates (as defined in Section 6.4.1) from Raytheon
(as defined in Section 6.3.4).

 

  5.1.5 Raytheon Lease. The Raytheon Lease shall be in full force and effect.

 

  5.1.6 Orbcomm Estoppel Certificate. Purchaser shall have received the Orbcomm
Estoppel Certificate (as defined in Section 6.4.2) from Orbcomm containing, at a
minimum, the Required Certifications (as defined in Section 6.4.3) and, if
applicable in accordance with Section 6.4.3, a Sellers’ Estoppel Certificate.

 

  5.1.7 Orbcomm Lease. The Orbcomm Lease shall be in full force and effect.

 

  5.1.8 Association Estoppel. Purchaser shall have received an estoppel
certificate from Broad Run Business Center Property Association in the form of
Exhibit P attached hereto.

 

  5.1.9 Property Management Agreement. Any property management agreement
affecting the Property has been terminated by Seller without cost to Purchaser;

 

  5.1.10 Title. All of the requirements of Seller set forth in the Title
Commitments shall be satisfied by Seller;

 

  5.1.11 Raytheon Lease. Raytheon shall have elected not to purchase (or shall
have been deemed to have elected not to purchase) the Property in accordance
with Section 10.1 below;

 

  5.1.12 Receipt of Zoning Compliance Letter. Purchaser shall have received a
zoning compliance letter from Loudoun County; and

 

  5.1.13 Closing Deliveries. Seller shall have delivered the Seller’s Closing
Deliveries (as defined in Section 7.2).

Each of the preceding conditions shall be satisfied in all material respects,
unless waived by Purchaser in writing. If the conditions set forth above are not
satisfied in all material respects or waived by Purchaser on or prior to the
Closing Date, Purchaser may, in its sole discretion, terminate this Agreement by
written notice to Seller, whereupon the parties shall be released of any further
liability hereunder except for those obligations that expressly survive the
termination of this Agreement and the Escrow Agent shall return the Deposit to
Purchaser.

 

19



--------------------------------------------------------------------------------

 

5.2 Conditions Precedent to Seller’s Obligations. Seller’s obligation to sell
the Property or otherwise to perform any obligation provided in this Agreement
shall be conditioned upon the satisfaction or waiver of each of the following
conditions on or before the Closing Date:

 

  5.2.1 Representations and Warranties True. The representations and warranties
of Purchaser contained in this Agreement shall be (A) true in all material
respects as of the Effective Date and (B) true and correct in all material
respects as of the Closing, as if made at and as of such time.

 

  5.2.2 Performance. Purchaser shall have performed, or tendered performance of,
all agreements and covenants required by this Agreement to be performed by it
prior to or at the Closing Date in all material respects.

 

  5.2.3 No Prohibition. No injunction, stay or restraining order shall be in
effect prohibiting the consummation of the transactions contemplated by this
Agreement by Purchaser.

 

  5.2.4 Closing Deliveries. Purchaser shall have delivered the Purchase Funds
(as defined in Section 7.3.1 below), and the Purchaser’s Closing Deliveries (as
defined in Section 7.3).

 

  5.2.5 Raytheon Lease. Raytheon shall have elected not to purchase (or shall
have been deemed to have elected not to purchase) the Property in accordance
with Section 10.1 below.

Each of the preceding conditions shall be satisfied in all material respects,
unless waived by Seller in writing. If the conditions set forth above are not
satisfied in all material respects or waived by Seller on or prior to the
Closing Date, Seller may, in its sole discretion, terminate this Agreement by
written notice to Purchaser, whereupon the parties shall be released of any
further liability hereunder except for those obligations that expressly survive
the termination of this Agreement, and, except with respect to the condition set
forth in Section 5.2.5 (the failure of which shall be governed by Section 5.1),
the Escrow Agent shall pay the Deposit to Seller, provided, however, that no
such termination shall release Purchaser from any liability to Seller for
Purchaser’s breach or default under this Agreement.

 

20



--------------------------------------------------------------------------------

 

ARTICLE 6

REPRESENTATIONS, WARRANTIES, COVENANTS AND AGREEMENTS

 

6.1 Representations and Warranties of Seller. Seller hereby represents and
warrants to Purchaser that, as of the Effective Date:

 

  6.1.1 Due Formation. Seller is a corporation, validly existing and in good
standing under the laws of the State of Delaware and is qualified to do business
in the Commonwealth of Virginia and has the power and authority and all
necessary governmental approvals to own and operate the Property and to carry on
its business as it is now being conducted.

 

  6.1.2 Authorization. Seller has full power and authority to enter into this
Agreement and to carry out its obligations hereunder and to execute and deliver
all documents which are contemplated by this Agreement. All actions necessary to
confer such power and authority upon the persons executing this Agreement and
all documents which are contemplated by this Agreement to be executed on behalf
of Seller have been taken. Any and all consents needed by Seller to enter into
this Agreement and to execute and deliver all documents which are contemplated
by this Agreement have been obtained. This Agreement has been duly and validly
executed and delivered by Seller and (assuming this Agreement constitutes a
valid and binding obligation of Purchaser) constitutes a valid and binding
agreement of Seller, enforceable against Seller in accordance with its terms,
subject to applicable bankruptcy, reorganization, insolvency, moratorium and
other laws affecting creditor’s rights generally from time to time in effect and
to general equitable principles.

 

  6.1.3 Litigation. Except for the litigation described on Schedule 6.1.3, there
is no action, suit, proceeding or investigation by or before any court or
governmental or other regulatory administrative agency or commission pending or
to Seller’s knowledge, threatened against Seller (i) pertaining to the Property
and not adequately covered by insurance; (ii) if adversely determined, would
adversely affect (a) the Property or any portion thereof, (b) continued
operation of the Property, (c) the Leases, or (d) the ability of Seller to
perform its obligations under this Agreement or (iii) are reasonably likely to
impose any liability on Purchaser in its capacity as a purchaser and/or an owner
of the Property, which liability would exceed Fifty Thousand Dollars
($50,000.00).

 

  6.1.4 No Violations. The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby by Seller do not in any
material respect (i) violate or conflict with the certificate of formation of
Seller, (ii) violate or conflict with any judgment, decree or order of any court
applicable to or affecting Seller, (iii) to Seller’s knowledge, breach the
provisions of, or constitute a default under, any contract, agreement,
instrument or obligation to which Seller is a party or by which Seller is bound
and which relates to the Property, or (iv) to Seller’s knowledge, violate or
conflict with any law applicable to Seller; as used in this Section 6.1.4,
“material respect” means any manner that would impact the enforceability of this
Agreement.

 

21



--------------------------------------------------------------------------------

 

  6.1.5 Condemnation Proceedings. To Seller’s knowledge, there are no pending or
threatened in writing, condemnation proceedings affecting all or any part of the
Property, except for the threatened condemnation proceeding described on
Schedule 6.1.5.

 

  6.1.6 List of Leases. Attached as Schedule 6.1.6 is a List of Leases, which
List of Leases is true and correct as of the date of such List of Leases. Except
for the leases set forth in Schedule 6.1.6 (each such lease, a “Lease” and
collectively, the “Leases”), there are no leases, license agreements or other
occupancy agreements (or any amendments or supplements thereto) now in effect
with respect to, the Real Property. Except as set forth in the Leases in effect
on the Effective Date or as otherwise set forth in the Seller’s Materials,
(i) Seller has not granted any option or right of first refusal or first
opportunity or similar rights to any party to acquire any interest in any parts
of the Property, and (ii) there are no outstanding tenant improvement
obligations, rent abatements, free rent, or other inducements payable by Seller
under the Leases with respect to the current term of the Lease. Seller has not
given any notice (which remains outstanding) to any tenant under any of the
Leases (each such tenant, a “Tenant” and collectively, the “Tenants”) that such
Tenant is in default under its Lease and Seller has not received any notice
(which remains outstanding) that Seller is in default under any Lease. The
Leases listed on Schedule 6.1.6 are in full force and effect and unmodified.

 

  6.1.7 Service Contracts. There will be no current service, maintenance or
other contracts related to the ownership and operation of the Property in effect
after the Closing Date (collectively, the “Service Contracts”); except for any
service, maintenance or other contracts that the Tenants have entered into and
the TCG Agreement (as defined in Section 6.3.3).

 

  6.1.8 Foreign Person. Seller is not a “foreign person” as defined in Internal
Revenue Code Section 1445 and any related regulations.

 

  6.1.9 Seller’s Materials. To Seller’s knowledge (a) all of Seller’s Materials
(other than third-party Seller’s Materials) made available to Purchaser are, in
all material respects, complete and unaltered copies of such items in Seller’s
possession or control; and (b) all of the third-party Seller’s Materials are
unaltered copies of such items in Seller’s possession or control.

 

  6.1.10 OFAC. To Seller’s knowledge, Seller is in compliance with the
requirements of Executive Order No. 13224, 66 Fed Reg. 49079 (September 25,2001)
(the “Order”) and other similar requirements contained in the rules and
regulations of the Office of Foreign Asset Control, Department of the Treasury
(“OFAC”) and in any enabling legislation or other Executive Orders in respect
thereof (the Order and such other rules, regulations, legislation, or orders are
collectively called the “OFAC Laws”).

 

22



--------------------------------------------------------------------------------

 

  6.1.11 Bankruptcy. No petition in bankruptcy (voluntary or otherwise),
assignment for the benefit of creditors, or petition seeking reorganization or
arrangement or other action under Federal or State bankruptcy laws is pending
against or contemplated by Seller.

 

  6.1.12 Property Violations. Except for violations cured or remedied on or
before the Effective Date, or except as otherwise disclosed on Schedule 6.1.12
attached hereto, Seller has not received any written notice from any
Governmental Authority (hereinafter defined) of any violation of any Applicable
Laws (hereinafter defined) relating to the Property.

 

  6.1.13 Environmental Violations. Except for violations cured or remedied on or
before the Effective Date, or except as otherwise disclosed on Schedule 6.1.13,
Seller has not received any written notice regarding any actual or potential
liabilities arising under any Environmental Laws (hereinafter defined), or
otherwise requiring any remedial action from, or requiring payments by, Seller,
Tenant or any subtenant in connection with any alleged violation of any
Environmental Laws.

 

  6.1.14 Right of First Offer. Seller notified Raytheon in writing on August 18,
2010 of the price at which Seller intends to market the Property, together with
the other material terms and conditions of such listing. Thirty (30) days
thereafter, on September 17, 2010, Seller received an e-mail from Raytheon
stating that Raytheon would not be exercising the Right of First Offer in
connection with such notice. Copies of such notification and emails have been
delivered to Purchaser.

 

  6.1.15 Seller’s Knowledge. Whenever used in this Agreement, the phrase “to
Seller’s knowledge” or words of similar import shall be limited in meaning to
the current actual knowledge of Karen Diener, the Director of Real Estate for
Seller, and John Tuthill, the Senior Facilities Manager for Seller. Neither any
officer of Seller, nor any party other than Seller, shall bear responsibility
for any breach of representation. Seller represents and warrants to Purchaser
that Karen Diener and John Tuthill are the individuals who are primarily
responsible for the oversight of the operation, leasing and management of the
Property.

 

  6.1.16 Bonds. Seller holds no bonds related to the Property other than the
Bonds.

 

  6.1.17 Certain Definitions. For purposes of this Section 6.1 and as used
elsewhere in this Agreement, the following terms shall have the meanings set
forth below:

(i) “Applicable Laws” shall mean all federal, state and local laws, treaties,
statutes, ordinances, judgments, decrees, directives, rules, injunctions, writs,
regulations, binding arbitration rulings, orders, judicial or

 

23



--------------------------------------------------------------------------------

administrative interpretations thereof, and authorizations of any Governmental
Authority as may be in effect from time to time applicable to the Property;

(ii) “Environmental Laws” shall mean all Applicable Laws relating to the
protection or pollution of the environment, including without limitation the
Comprehensive Environmental Response Compensation and Liability Act, as amended
(42 U.S.C. Section 9601 et seq.) (“CERCLA”), the Emergency Planning and
Community Right to Know Act of 1986, the Federal Solid Waste Disposal Act, as
amended by the Resource Conservation and Recovery Act and the Hazardous and
Solid Waste Amendments thereto, the Clean Air Act, the Clean Water Act, the
Toxic Substances Control Act, the Safe Drinking Water Act, the Superfund
Amendments and Preauthorization Act of 1986, and any similar or analogous
statutes, regulations and decisional law of any Governmental Authority, as each
of the foregoing exist on the date hereof;

(iii) “Governmental Authority” shall mean any governmental or quasi-governmental
body, authority, court, department, commission, board, bureau, agency, court or
other instrumentality of the United States, or of any state, county, city or
other political subdivision having jurisdiction over the Property.

 

6.2 Representations and Warranties of Purchaser. Purchaser hereby represents and
warrants to Seller that, as of the Effective Date:

 

  6.2.1 Due Formation. Purchaser is a limited liability company, duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
formation.

 

  6.2.2 Authorization. Purchaser has full power and authority to enter into this
Agreement and to carry out its obligations hereunder and to execute and deliver
all documents which are contemplated by this Agreement. All actions necessary to
confer such power and authority upon the persons executing this Agreement and
all documents which are contemplated by this Agreement to be executed on behalf
of Purchaser have been taken. Any and all consents needed by Purchaser to enter
into this Agreement and to execute and deliver all documents which are
contemplated by this Agreement have been obtained. This Agreement has been duly
and validly executed and delivered by Purchaser and (assuming this Agreement
constitutes a valid and binding obligation of Seller) constitutes a valid and
binding agreement of Purchaser, enforceable against Purchaser in accordance with
its terms, subject to applicable bankruptcy, reorganization, insolvency,
moratorium and other laws affecting creditor’s rights generally from time to
time in effect and to general equitable principles.

 

24



--------------------------------------------------------------------------------

 

  6.2.3 No Violations. The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby by Purchaser do not in any
material respect (i) violate or conflict with the certificate of formation of
Purchaser, (ii) violate or conflict with any judgment, decree or order of any
court applicable to or affecting Purchaser, (iii) to Purchaser’s knowledge,
breach the provisions of, or constitute a default under, any contract,
agreement, instrument or obligation to which Purchaser is a party or by which
Purchaser is bound, or (iv) to Purchaser’s knowledge, violate or conflict with
any law applicable to Purchaser, in all cases, in a manner that impacts the
enforceability of this Agreement.

 

6.3 Maintenance and Operation of Property.

 

  6.3.1 From the Effective Date through the Closing Date (the “Contract
Period”), Seller shall (i) maintain in full force and effect all of the
insurance policies and coverages currently in effect with respect to the
Property; (ii) operate, manage and maintain the Property, including without
limitation, the building systems, software systems and plant equipment related
to the Buildings in the manner consistent with current practices; (iii) make
such repairs and replacements as are reasonably required of Seller under the
Leases; (iv) inform Purchaser promptly of any default under any Lease and of any
litigation, arbitration proceeding or administrative hearing that affects the
Property in any manner and which is instituted after the Effective Date; and
(v) perform and comply with the obligations of the lessor under the Leases.

 

  6.3.2 During the Contract Period, Seller shall not, without Purchaser’s prior
written consent (i) execute new contracts for services to the Property that will
be effective on or after the Closing Date (which consent shall not be
unreasonably withheld, conditioned or delayed); (ii) create, grant or record any
liens or encumbrances on title, except in accordance with this Agreement;
(iii) except as otherwise required by the Leases, modify, amend, supplement,
renew, extend or terminate any of the Leases or consent to the assignment of any
Lease or to any sublease of any portion of the Property; (iv) enter into any new
leases or occupancy agreements of any kind for any portion of the Property;
(v) make or permit to be made any alterations to or upon the Property (other
than alterations made pursuant to one of the Leases) (which consent shall not be
unreasonably withheld, conditioned or delayed); or (vi) consent to any change in
the zoning classification applicable to the Property.

 

  6.3.3

Termination of Service Contracts; Assignment of TCG Agreement. On or before the
Closing Date, Seller will terminate the Service Contracts with respect to the
Property; provided, however, subject to receipt of the necessary consents, which
Seller shall use commercially reasonable efforts to obtain, at Closing, Seller
shall assign to Purchaser all right, title

 

25



--------------------------------------------------------------------------------

 

and interest of Seller in and to that certain Right of Entry and License
Agreement by and between Seller and TCG Virginia, Inc. dated March 5, 2010 (the
“TCG Agreement”) and Purchaser shall assume and agree to be bound by all of the
covenants, agreements and obligations of Seller under the TCG Agreement.

 

  6.3.4 Seller shall have the right to execute such site plan amendments and
modifications requested by Raytheon Company (“Raytheon”) in accordance with the
terms of that certain Office Lease for Pacific Corporate Park (22110 Pacific
Boulevard, 22260 Pacific Boulevard, and 22270 Pacific Boulevard) dated March 6,
2009, as amended (the “22110 Lease”), and that certain Office Lease for Pacific
Corporate Park (22265 Pacific Boulevard) dated March 6, 2009, between Raytheon
and Seller, as amended (the “22265 Lease” and together with the 22110 Lease, the
“Raytheon Lease”).

 

6.4 Estoppel Certificates.

 

  6.4.1 Seller shall use its commercially reasonable efforts (without incurring
any additional expense) to obtain and deliver to Purchaser prior to the Closing
Date a statement in writing from Raytheon in the form attached hereto as Exhibit
I-1 for the 22110 Lease (the “22110 Estoppel”) and a statement in writing from
Raytheon in the form attached hereto as Exhibit 1-2 for the 22265 Lease (the
“22265 Estoppel” and together with the 22110 Estoppel, the “Raytheon Estoppel
Certificates”).  

 

  6.4.2 Seller shall use its commercially reasonable efforts (without incurring
any additional expense) to obtain and deliver to Purchaser prior to the Closing
Date a statement in writing from Orbcomm Inc. (“Orbcomm”) in the form attached
hereto as Exhibit J (the “Orbcomm Estoppel Certificate”).

 

  6.4.3

Notwithstanding any provision to the contrary in Section 5.1.6, if Seller
obtains an estoppel certificate from Orbcomm, but it contains only the
certifications (the “Required Certifications”) required by the Lease between
Seller and Orbcomm (the “Orbcomm Lease”), then the condition to closing set
forth in Section 5.1.6 will be deemed satisfied if Seller delivers a seller
estoppel certificate (a “Seller Estoppel”), dated as of the Closing Date,
certifying to the statements contained in the attached Orbcomm Estoppel other
than the Required Certifications. For purposes of clarity, the parties agree
that the Seller shall determine in its sole discretion whether to provide a
Seller Estoppel and Seller shall have no obligation to provide a Seller
Estoppel. If, after closing, Seller delivers an estoppel certificate from
Orbcomm which certifies the same information as certified in the Seller
Estoppel, then such Seller Estoppel shall terminate and Seller shall have no
further liability based thereon. The statements by Seller contained in the
Seller Estoppel shall be deemed to be

 

26



--------------------------------------------------------------------------------

 

representations of Seller and shall be subject to all of the limitations on
Seller’s liability as set forth in this Agreement, including, but not limited
to, Section 8.4.

ARTICLE 7

ESCROW AND CLOSING

 

7.1 Escrow Arrangement. The consummation of the transaction contemplated in this
Agreement (the “Closing”) shall take place through an escrow established with
the Title Company on a mutually agreeable date, said date to be no later than
November 15, 2010 (the “Closing Date”).

 

7.2 Deposits and Deliveries by Seller. Subject to the terms and conditions of
this Agreement, Seller shall deposit or cause to be deposited into escrow with
the Escrow Agent on or before the date which is one (1) business day prior to
the Closing Date (the “Delivery Date”), the following documents, duly executed
and acknowledged as required by Seller (collectively, the “Seller’s Closing
Deliveries”):

 

  7.2.1 The Deed;

 

  7.2.2 The Closing Statement (as defined in Section 7.6.7);

 

  7.2.3 A Bill of Sale and Assignment of Intangible Property in the form
attached hereto as Exhibit K transferring the Personal Property and Intangible
Property to Purchaser (the “Assignment”);

 

  7.2.4 Assignment and Assumption of Leases in the form attached hereto as
Exhibit L;

 

  7.2.5 The CC1/CC3 Substitute Agreement or the CC1/CC3 Initial Agreement &
CC1/CC3 Release;

 

  7.2.6 The CC4/CC6 Substitute Agreement or the CC4/CC6 Initial Agreement &
CC4/CC6 Release;

 

  7.2.7 The CC7/CC8 Substitute Agreements or the CC7/CC8 Initial Agreement &
CC7/CC8 Release;

 

  7.2.8 letters from Seller, advising each of the tenants under the Leases of
the change in ownership of the Real Property;

 

  7.2.9 a schedule of security deposits which have been deposited by tenants
under the Leases, in accordance with Section 7.6.6;

 

27



--------------------------------------------------------------------------------

 

  7.2.10 An Affidavit of Non-Foreign Status in form attached hereto as Exhibit M
(the “Non-Foreign Affidavit”);

 

  7.2.11 An Owner’s Affidavit, including a gap undertaking in the form attached
as Exhibit N ;

 

  7.2.12 Indemnity Agreement for Mechanics’ Liens in the form attached hereto as
Exhibit O.

 

  7.2.13 A certificate certifying to Purchaser that the Seller’s representations
and warranties set forth in Section 6.1 of this Agreement are true and correct
in all material respects as of the Closing, as if made at and as of such time,
except where the failure of such representations and warranties to be so true
and correct as of the Closing Date would not reasonably be expected to have a
material adverse effect on Purchaser’s ownership or operation of the Property,
and disclosing any events or circumstances that would cause Seller to have to
modify the Seller’s representations and warranties set forth in Section 6.1 “but
for” the foregoing materiality standard;

 

  7.2.14 Other Documentation Such other documentation reasonably requested by
the Title Company in order to issue the Title Policy, so long as such
documentation does not impose additional liability on Seller; and

 

  7.2.15 Seller’s written escrow instructions to close escrow in accordance with
the terms of this Agreement.

 

7.3 Deposits and Deliveries by Purchaser. Subject to the terms and conditions of
this Agreement, Purchaser shall deposit or cause to be deposited into escrow
with the Escrow Agent on or before the Delivery Date, each of the following
documents , duly executed and acknowledged as required (collectively, the
“Purchaser’s Closing Deliveries”), and funds:

 

  7.3.1 Cash, wire transfer, cashier’s check, or other immediately available
funds, which, shall equal the Purchase Price after giving credit for the Deposit
and including any applicable prorations and adjustments (as adjusted, the
“Purchase Funds”);

 

  7.3.2 Assignment and Assumption of Leases in the form attached hereto as
Exhibit L;

 

  7.3.4 The CC1/CC3 Substitute Agreement or the CC1/CC3 Initial Agreement &
CC1/CC3 Release;

 

  7.3.5 The CC4/CC6 Substitute Agreement or the CC4/CC6 Initial Agreement &
CC4/CC6 Release;

 

28



--------------------------------------------------------------------------------

 

  7.3.6 The CC7/CC8 Substitute Agreement and the CC7/CC8 Replacement Bonds or
the CC7/CC8 Initial Agreement and CC7/CC8 Release;

 

  7.3.7 A certificate certifying to Seller that all of Purchaser’s
representations and warranties set forth in Section 6.2 of this Agreement are
true and correct in all material respects as of Closing as if made at and as of
such time, and disclosing any events or circumstances that would cause Purchaser
to have to modify the Purchaser’s representations and warranties set forth in
Section 6.2 “but for” the foregoing materiality standard;

 

  7.3.8 The Closing Statement (as defined in Section 7.6.7); and

 

  7.3.9 Purchaser’s written escrow instructions to close escrow in accordance
with the terms of this Agreement.

 

7.4 Further Documentation. At or following the Closing, Purchaser and Seller
each shall execute any certificate or other instruments required by law or local
custom or otherwise reasonably required by the other party to effect the
transaction contemplated by this Agreement.

 

7.5 Closing. The Title Company shall close escrow on or before the scheduled
Closing Date when and if it has received all of the documents and funds listed
in Section 7.2 and Section 7.3 above, in accordance with the written escrow
instructions delivered by each party.

 

7.6 Taxes, Prorations and Closing Statement.

 

  7.6.1 Property Taxes and Expenses. All non-delinquent Real Estate Taxes (as
defined below) and assessments, personal property taxes, if any, operation and
maintenance expenses pertaining to the Property, and water, sewer and other
utility charges shall be prorated between Seller and Purchaser on an accrual
basis, based upon the actual current bills, as of the Closing Date if, and to
the extent, Seller, and not tenants under the Leases, is responsible for such
charges. Any amount owed by one party to the other shall be paid by the party
who owes such amount to the other party within ten (10) business days after the
date of the reapportionment. With respect only to Real Estate Taxes paid
directly by tenants under the Leases to the applicable taxing authority,
Purchaser and Seller shall not prorate real estate taxes if the applicable real
estate taxes are current through the Closing Date. In all other instances, real
estate taxes shall be prorated in accordance with the provisions of this
Section 7.6.1. If these taxes for the year of Closing are not known or cannot be
reasonably estimated, taxes shall be adjusted based on taxes for the year prior
to Closing.

 

29



--------------------------------------------------------------------------------

 

  7.6.1.1 If there are meters measuring the consumption of water, gas or
electric current, Seller, not more than one day prior to the Closing Date, if
possible, shall cause such meters for utilities for which Seller, and not
tenants, is responsible to be read, and shall pay all utility bills for which
Seller is liable upon receipt of statements therefore. Purchaser shall be
responsible for causing such utilities and services to be changed to its name
and shall be liable for and shall pay all utility bills for services rendered
after 12:01 a.m. on the Closing Date. On the Closing Date, Purchaser shall post
such security deposits as are required by the utility companies in order to
continue service to the Real Property in replacement of the security deposits
deposited by Seller with such utility companies.

 

  7.6.1.2 Any delinquent Real Estate Taxes assessed against the Property shall
be paid (together with any interest and penalties) by Seller at the Closing from
the Purchase Price. For purposes of this Agreement, the term “Real Estate Taxes”
shall mean all taxes, assessments, vault rentals, and other charges, if any,
general, special or otherwise, and all assessments for schools, public
betterments and general or local improvements, levied or assessed upon or with
respect to the ownership of and/or all other taxable interests in the Property,
or any part thereof, imposed by any public or quasi-public authority having
jurisdiction. Expenses shall be prorated on the basis of the actual number of
days in the applicable period.

 

  7.6.2 Prepaid Charges. Any prepaid charges in connection with transferable
licenses or permits issued in connection with the Property which has been
assigned to and assumed by Purchaser shall be credited to Seller.

 

  7.6.3 Sales and Use Taxes. On or after the Closing Date, Seller shall pay
sales and use taxes pertaining to the sale of tangible Personal Property to
Purchaser, including interest and any penalties thereon, applicable to or
incurred in connection with the transactions contemplated by this Agreement.
Seller shall be responsible for remitting the payment for sales and use taxes to
the Virginia Department of Taxation.

 

  7.6.4

The Rent Payable by Tenants Under the Leases. Any amounts (including without
limitation rent) prepaid to Seller by Tenants (including a pro rata portion of
the rent paid for the month in which the Closing occurs) shall be paid to
Purchaser on the Closing Date. Rent which is due but uncollected as of the
Closing Date shall not be adjusted, but subject to the provisions of this
Section 7.6.4, Purchaser shall cause the rent for the period prior to the
Closing Date that was due and uncollected on the Closing Date to be remitted to
Seller if, as and when collected by Purchaser. On the Closing Date, Seller shall
deliver to Purchaser a schedule of all such past due but uncollected rent owed
by tenants. Purchaser agrees to remit promptly to

 

30



--------------------------------------------------------------------------------

 

Seller any such arrears actually paid by such Tenants to Purchaser. After the
Closing, Purchaser shall have no obligation to collect delinquent rent from
Tenants except for its obligation to remit any amounts actually received to
Seller. Any rents collected from a Tenant after the Closing Date shall be
applied in the following order: first to the then-current month, next to any
amounts owed to Purchaser other than the then-current month’s rent, then to any
arrearage owed by such tenant on the Closing Date not exceeding thirty
(30) days, and thereafter to any arrearage owed by such Tenant on the Closing
Date that is in excess of thirty (30) days.

 

  7.6.5 Tenant Allowances/Concessions/Improvements; Leasing Commissions. Seller
shall pay at Closing: (i) leasing commissions due in connection with the Leases
(excluding, however, any leasing commission becoming due as a result of the
exercise on or after the Effective Date by any of the Tenants of any extension,
expansion or renewal option under its Lease); and (ii) the cost of any remaining
unpaid obligation of landlord to perform or pay for tenant improvements under
the Raytheon Lease and the Orbcomm Lease less the amount on deposit in escrow
for the benefit of the Tenants in connection with tenant improvements on the
Closing Date. Purchaser shall pay for: (i) leasing commissions due from the
landlord under a Lease in connection with Leases executed on or after the
Effective Date; (ii) the cost of any obligation of landlord under a Lease
executed on or after the Effective Date and approved by Purchaser in accordance
with the terms of this Agreement to perform or pay for tenant improvements
regardless of when such obligation must be performed or paid. All Leases
executed between the Effective Date and the Closing Date shall be submitted by
Seller to Purchaser for review in accordance with the terms of Section 6.3.2
hereof. Purchaser shall reimburse Seller at Closing for any payments which
Seller has made toward leasing commissions and costs of tenant improvements
which Purchaser is obligated to pay under this Section 7.6.5.

 

  7.6.6 Security Deposits. Seller shall deliver to Purchaser on the Closing Date
a schedule of all security deposits which have been deposited by tenants under,
and not previously applied in accordance with, the Leases. All security deposits
required to be held by Seller under the Leases and not applied in accordance
with the Leases, shall be transferred and delivered to Purchaser on the Closing
Date. All costs associated with such transfers shall be borne by Seller,
including any and all costs associated with transferring letters of credit.

 

  7.6.7

Allocation and Payment. Seller shall be responsible for all expenses allocable
to the period ending on the day prior to the Closing Date, and Purchaser shall
be responsible for all expenses (including prepaid expenses) from and after
12:01 A.M. on the Closing Date. Seller, Purchaser and the Escrow Agent shall
cooperate to produce two (2)

 

31



--------------------------------------------------------------------------------

 

business days prior to the Closing Date a schedule of prorations to be made as
of the Closing Date as complete and accurate as reasonably possible (the
“Closing Statement”).

 

  7.6.8 Estimating Prorations. All prorations, which can be calculated
accurately or reasonably estimated as of the Closing Date, shall be made in
escrow on the Closing Date.

 

  7.6.9 Estimating taxes. With respect to Real Estate Taxes, in the event that
as of the Closing Date the actual tax bills for the tax year or other tax
billing period in question are not available and the amount of taxes to be
prorated as aforesaid cannot be ascertained, then rates and assessed valuations
of the previous year or other tax billing period, with known changes, shall be
used; and after the Closing Date and when the actual amount of taxes for the
year or other tax billing periods in question shall be determinable, such taxes
shall be re-prorated between the parties to reflect the actual amount of such
taxes.

 

  7.6.10 Others. All other prorations, and adjustments to initial estimated
prorations, shall be made by Purchaser and Seller with due diligence and
cooperation within thirty (30) days following the Closing Date, or such later
time as may be required to obtain necessary information for proration, by cash
payment to the party yielding a net credit from such prorations from the other
party. Such cash payment shall be made within ten (10) business days of demand
for payment by the party entitled to receive such payment. If as a result of any
appeal by Purchaser of the assessed valuation of the Property, the assessed
valuation is reduced for any tax year, to the extent not payable to a tenant
under a lease at the Property, (i) Purchaser shall be entitled to any resulting
tax refunds relating to any period from and after the Closing Date and
(ii) Seller shall be entitled to any resulting tax refunds prior to the Closing
Date after deducting therefrom Seller’s pro rata share of attorneys fees and
collection costs incurred in connection with obtaining such tax refunds,
calculated on the basis of the number of days during the period for which such
refund was issued that Seller and Purchaser, respectively, owned the Property.
Notwithstanding the foregoing, prorations pertaining to the true-up of operating
expenses under the Leases shall be made by Purchaser and Seller in accordance
with schedules set forth in the Leases.

 

  7.6.11 Survival. The parties’ obligations under this Section 7.6 shall survive
the Closing for a period of six (6) months after the Closing Date or, in the
case of the true-up of operating expenses under the Leases, for so long as
necessary to perform such true-up in accordance with the schedule set forth in
the Leases.

 

32



--------------------------------------------------------------------------------

 

7.7 Closing Costs. Purchaser and Seller shall pay the following costs associated
with the transaction contemplated by this Agreement:

 

  7.7.1 Purchaser’s Closing Costs. Purchaser shall pay: (i) all state and county
recordation and transfer taxes and clerk’s fees due in connection with the
recordation of the Deed (excluding the “grantor’s tax” imposed by the
Commonwealth of Virginia), (ii) any title search of the Property (including the
Updated Title Commitment), (iii) for the Survey, (iv) all of Purchaser’s
Investigations of the Property and other due diligence of Purchaser, including
but not limited to, any environmental site assessment of the Property, (v) costs
incurred in association with Purchaser’s financing of the transaction,
(vi) Purchaser’s brokerage fees, legal fees and costs incurred in connection
with the contemplated transaction; (vii) Purchaser’s share of prorations,
(viii) 50% of the escrow fees, and (ix) to the extent not otherwise called out
in this Agreement, closing costs that are customarily paid by purchasers in real
estate transactions.

 

  7.7.2 Seller’s Closing Costs. Seller shall pay: (i) the “grantor’s tax”
imposed by the Commonwealth of Virginia, (ii) Seller’s brokerage fees, legal
fees and costs incurred in connection with the contemplated transaction subject
to the attorneys fees provision in Section 10.6 below, (iii) Seller’s share of
prorations, (iv) 50% of escrow fees, and (v) to the extent not otherwise called
out in this Agreement, closing costs that are customarily paid by sellers in
real estate transactions.

 

7.8 Possession. The rights of possession to the Property shall be delivered to
Purchaser on the Closing Date subject to the rights of tenants under the Leases.

 

7.9 Cooperation. Without further consideration, each party hereto shall execute,
acknowledge and deliver to the other party hereto on or after the Closing Date
any and all other instruments or documents, and do and perform any other acts
which the other party hereto may reasonably request in order to consummate the
transactions described herein; provided, however, that the party executing such
instruments or documents, or doing or performing such other acts, pursuant to
this Section 7.9 shall not be obligated to expend any additional cost or incur
any additional liability pursuant to this Section 7.9.

 

7.10 Delivery in Escrow. The delivery to the Escrow Agent at the Closing of the
Purchase Price, the Deed and all other documents and instruments required to be
delivered by either party to the other at the Closing by the terms of this
Agreement shall be deemed to be a good and sufficient tender of performance of
the terms hereof.

ARTICLE 8

DEFAULT

 

8.1

Purchaser Default. If Purchaser fails to close the transaction contemplated
hereby when obligated to do so and such failure continues for one (1) business

 

33



--------------------------------------------------------------------------------

 

day, or if Purchaser fails to perform any of its other obligations under this
Agreement when obligated to do so, the Deposit shall be paid by Escrow Agent to
Seller as fixed, agreed and liquidated damages and as Seller’s exclusive remedy
for Purchaser’s failure to consummate Closing, and Seller and Purchaser shall be
relieved from all liabilities and obligations under this Agreement (except for
such liabilities and obligations which expressly survive termination of, or
closing on, this Agreement, as applicable). Seller and Purchaser agree that the
forfeiture of the Deposit is not a penalty for Purchaser’s breach, but
represents a fair and reasonable estimate of the damages that would be incurred
by the Seller as a result of Purchaser’s failure to consummate Closing, such
damages being difficult or impossible to ascertain.

 

8.2 Seller Default. If Seller fails to close the transaction contemplated hereby
when obligated to do so, or if Seller fails to perform any of its other
obligations under this Agreement when obligated to do so, then Purchaser may
elect one of the following as Purchaser’s sole and exclusive remedy:
(i) terminate this Agreement by giving written notice of termination and the
reasons therefor to Seller in which event Seller shall be liable for any actual,
documented, out-of-pocket due diligence costs and expenses incurred by Purchaser
in connection with this transaction (provided, however, that Seller’s liability
under this subsection (i) shall not exceed One Hundred Twenty-Five Thousand
Dollars ($125,000)), and thereupon neither Seller nor Purchaser shall have any
further obligations or liabilities one to the other except as otherwise provided
herein, and the documents and information provided to Purchaser by Seller and/or
Seller’s agents shall be returned to Seller and the Deposit shall be returned to
Purchaser; or (ii) only if the Seller’s failure to perform consists of a failure
to convey the Property to Purchaser when required to do so under the provisions
of this Agreement, hereby waiving all other actions, rights or claims for
damages, bring an equitable action for specific performance.

 

8.3 Delivery of Documents and Information. If either party terminates this
Agreement pursuant to this Article 8, Purchaser shall return to Seller any
documents, reports or other information pertaining to the Property provided to
or produced by or on behalf of Purchaser in connection with this Agreement no
later than ten (10) days after the date of such termination. Purchaser’s
obligations under the preceding sentence shall survive any termination of this
Agreement.

 

8.4 Limitation of Liability; Survival

 

  8.4.1

Except for those provisions which expressly survive termination of, or closing
on, this Agreement, as applicable, (i) none of the provisions of this Agreement
shall survive delivery of the Deed and (ii) all of the provisions of this
Agreement shall be merged therein. Notwithstanding the foregoing, the
representations and warranties set forth in Section 6.1 and Section 6.2 of this
Agreement shall survive settlement and delivery of the Deed for a period of nine
(9) months from the Closing Date and shall not be merged therein; provided,

 

34



--------------------------------------------------------------------------------

 

however, that in the event of a breach by Seller of a representation or warranty
under Section 6.1 of this Agreement, Seller’s liability for such breach shall
survive only for claims asserted by Purchaser against Seller and received in
writing by Seller from Purchaser prior to the expiration of nine (9) months from
the Closing Date, and after such nine (9) month period said representations and
warranties shall be extinguished and of no further force and effect with respect
to any claims not asserted by Purchaser prior to the expiration of such period.
Further, notwithstanding any provision to the contrary herein or in any Closing
Document, if Purchaser, with actual knowledge of (a) a default in any of the
covenants, agreements or obligations to be performed by Seller under this
Agreement and/or (b) any breach of or inaccuracy in any representation or
warranty of Seller made in this Agreement nonetheless elects to proceed to
Closing, then, upon the consummation of the Closing, Purchaser shall be deemed
to have waived any such default and/or breach or inaccuracy and shall have no
claim against Seller with respect thereto.

 

  8.4.2 Notwithstanding any provision to the contrary herein or in any document
or instrument executed by Seller and delivered to Purchaser at or in connection
with the closing, including, but not limited to, the Deed (collectively,
“Closing Documents”), Seller shall have no liability whatsoever with respect to
any suits, actions, proceedings, investigations, demands, claims, liabilities,
fines, penalties, liens, judgments, losses, injuries, damages, expenses or
costs, including, without limitation, attorneys’ and experts’ fees and costs and
investigation and remediation costs under any of the representations and
warranties contained in this Agreement or in any Closing Document (collectively,
“Claims”), except to the extent (and only to the extent) that the aggregate
amount of all Claims for breach of Seller’s representations and warranties
exceeds Fifty Thousand Dollars ($50,000) (the “Threshold Amount”) and, in such
case Seller shall be liable for all Claims up to and exceeding the Threshold
Amount; provided, however, notwithstanding any provision to the contrary herein
or in any Closing Document, the total liability of Seller for any or all Claims
with respect to the Property, this Agreement or any other Closing Document shall
not exceed Three Million Five Hundred Thousand Dollars ($3,500,000) (the “Cap
Amount”). Purchaser shall not make any Claim or deliver any Claim notice, unless
in good faith, it believes would exceed the Threshold Amount as set forth above.
The terms of this Section 8.4.2 shall survive Closing.

ARTICLE 9

DAMAGE, DESTRUCTION AND CONDEMNATION

Seller shall notify Purchaser immediately of the occurrence of any damage to or
destruction of, or the initiation of any condemnation or similar proceedings
with respect to a Material Portion (as defined below) of the Property occurring
prior to the Closing. In such event, Purchaser may, at its option within seven
(7) days after receipt of such notice, elect to terminate this Agreement by
giving Seller written notice thereof, in which

 

35



--------------------------------------------------------------------------------

event the parties hereto shall be relieved and released of and from any further
duties, obligations, rights, or liabilities hereunder (except for such
obligations and provisions which expressly survive termination of this
Agreement) and the Deposit shall be returned to Purchaser; provided that
Purchaser had not caused the damage to or destruction of the Property. If the
scheduled Closing Date falls within the aforesaid seven (7) day period, then the
Closing shall be extended to the next business day following the end of said
seven (7) day period. If (i) Seller does not receive Purchaser’s termination
notice within such timeframe or Purchaser otherwise elects to consummate the
purchase contemplated under this Agreement; or (ii) less than a Material Portion
of the Property is destroyed or subject to taking, this Agreement shall remain
in full force and effect and the purchase contemplated herein, less any portion
of the Property taken by eminent domain or condemnation, shall be consummated
with no further adjustment or modification except that the Purchase Price shall
be reduced to reflect (i) any deductible in insurance proceeds and, in which
event, at or before the Closing, Seller shall pay to Purchaser all insurance
proceeds received by Seller (less reasonable expenses incurred by Seller,
including attorneys fees) and transfer to Purchaser all additional insurance
proceeds (less reasonable expenses incurred by Seller, including attorneys fees)
resulting from any casualty or (ii) any awards that have been or may thereafter
be made for any taking or condemnation. Notwithstanding the foregoing, Seller
shall have no liability to Purchaser for uninsured or underinsured losses, or
any other damages whatsoever. For purposes of this Article 9, a “Material
Portion” of the Property shall mean (x) with respect to a casualty, damage for
which the cost of repair is in excess of Five Million and No/100 Dollars
($5,000,000.00); or (y) with respect to the initiation of any condemnation or
similar proceedings (a “Condemnation”), a taking of any portion of the Property
as would either prevent Purchaser from using and operating the Property as an
office building; or (z) with respect to a casualty or Condemnation, the damage
or taking would provide Raytheon with a right to terminate the Raytheon Lease.

ARTICLE 10

MISCELLANEOUS PROVISIONS

 

10.1

Right of First Offer under the Raytheon Lease. Pursuant to the Raytheon Lease,
in the event Seller elects to sell or market the Property for sale, Raytheon has
an option to purchase the Property (the “Right of First Offer”). In connection
with the Right of First Offer, Seller is obligated to notify Raytheon in writing
of the price at which Seller intends to market the Property, together with the
other material terms and conditions of such listing. If Raytheon desires to
purchase the Property in accordance with the terms set forth in such notice from
Seller, Raytheon is required to provide Seller with written notice thereof
within thirty (30) days thereafter. Seller notified Raytheon in writing on
August 18, 2010 of the price at which Seller intends to market the Property,
together with the other material terms and conditions of such listing. Thirty
(30) days thereafter, on September 17, 2010, Seller received an e-mail from
Raytheon stating that Raytheon would not be taking advantage of the Right of
First Offer at this time; provided, however, Purchaser acknowledges that,
pursuant to the Raytheon Lease, if (a) the Closing under

 

36



--------------------------------------------------------------------------------

 

this Agreement does not occur within twelve (12) months after August 18, 2010
(the date Seller notified Raytheon in writing of the price at which Seller
intends to market the Property, together with the other material terms and
conditions of such listing), or (b) the purchase price and other economic terms
of the transfer to Purchaser are less than ninety percent (90%) of the economic
terms contained in such written notice to Raytheon, Raytheon again shall have
the Right of First Offer under the terms more specifically described in the
Raytheon Lease. Consequently, the Seller’s obligations hereunder (and the
Purchaser’s rights to purchase the Property hereunder) are subject to the rights
of Raytheon and, in connection therewith, if Raytheon elects to purchase the
Property pursuant to the foregoing, Seller shall terminate this Agreement by
giving Purchaser written notice thereof, in which event the parties hereto shall
be relieved and released of and from any further duties, obligations, rights, or
liabilities hereunder (except for such obligations and provisions which
expressly survive termination of this Agreement), the Deposit shall be returned
to Purchaser and Seller shall be liable for any actual, documented,
out-of-pocket due diligence costs and expenses incurred by Purchaser in
connection with this transaction (provided, however, that Seller’s liability
under this Section 10.1 shall not exceed Seventy Five Thousand Dollars
($75,000)).

 

10.2 Broker. Each party to this Agreement represents and warrants to the other
that no person or entity, other than CB Richard Ellis (“Seller’s Broker”), can
properly claim a right to a real estate commission, real estate finder’s fee,
real estate acquisition fee or other real estate brokerage type compensation
(collectively, “Real Estate Compensation”) based upon the acts of that party
with respect to the transaction contemplated by this Agreement, and each party
hereby agrees to indemnify, defend and protect the other against and to hold the
other harmless from any loss, cost or expense (including but not limited to
attorneys’ fees and returned commissions) resulting from any claim for Real
Estate Compensation by any person or entity based upon such acts. Seller shall
pay the Real Estate Compensation to Seller’s Broker per the terms of a separate
agreement between Seller and Seller’s Broker. Notwithstanding anything to the
contrary set forth in this agreement, the representations, warranties and
indemnities set forth in this Section 10.2 shall survive the Closing.

 

10.3 Notices. Any notice required or permitted to be given under this Agreement
shall be in writing and: (i) sent by Federal Express or similar nationally
recognized overnight courier service designating early morning delivery (any
notice so delivered shall be deemed to have been received on the next business
day following receipt by the courier); or, (ii) transmitted by facsimile (any
notice so delivered shall be deemed to have been received upon the date
reflected by the sender’s facsimile confirmation receipt) with a hard copy sent
within one (1) business day by Federal Express or similar nationally recognized
overnight courier service, at the address specified below:

 

TO SELLER:      AOL Inc.      22000 AOL Way      Dulles, VA 20166      Attn:
Karen Diener      Director of Real Estate      Fax No. 703-265-1509

 

37



--------------------------------------------------------------------------------

 

      with a copy to:       AOL Inc.       22000 AOL Way       Dulles, VA 20166
      Attn: Peter L. Vanderloo, Esq.       Assistant General Counsel       Fax
No. (703) 466-9126       and       Arent Fox LLP       1050 Connecticut Avenue,
NW       Washington, DC 20036       Attn: Richard L. Brand, Esq.       Fax No.
(202) 857-6395 TO PURCHASER:      

c/o CB Richard Ellis Realty Trust

47 Hulfish Street, Suite 210

Princeton, New Jersey 08542

Attention: Mr. Jack A. Cuneo

Facsimile: (609) 806-2666

 

c/o CB Richard Ellis Investors, LLC

800 Boylston Street

Suite 1475

Boston, Massachusetts 02199

Attention: Mr. Gary R. Jaye

Facsimile: (617) 425-2801

     

with a copy to:

K&L Gates LLP

599 Lexington Avenue

New York, New York 10022-6030

Attention: Jeffrey H. Weitzman

Facsimile: (212) 536-3901

Either party may, by notice given pursuant to this Section 10.3 change the
person or persons and/or address or addresses, or designate an additional person
or persons or an additional address or addresses, for its notices, but notice of
a change of address shall only be effective upon receipt. Seller and Purchaser
each agree that it will not refuse or reject delivery of any notice given
hereunder, that it will acknowledge, in writing, receipt of the same upon
request by the other party and that any notice rejected

 

38



--------------------------------------------------------------------------------

or refused by it shall be deemed for all purposes of this Agreement to have been
received by the rejecting party on the date so refused or rejected, as
conclusively established by the records of the U.S. Postal Service or the
courier service.

All notices that are required or permitted to be given under this Agreement may
be given by the parties hereto or by their respective counsel, who are hereby
authorized to do so on the parties’ behalf.

 

10.4 Entire Agreement; No Modifications. This Agreement, together with the
schedules and exhibits attached hereto, incorporates all agreements, warranties,
representations and understandings between the parties to this Agreement with
respect to the subject matter hereof and constitutes the entire agreement of
Seller and Purchaser with respect to the purchase and sale of the Property. Any
prior or contemporaneous correspondence, memoranda, understandings, offers,
negotiations and agreements, oral or written, are merged herein and replaced in
total by this Agreement and the exhibits hereto and shall be of no further force
or effect. This Agreement may not be modified or amended except in a writing
signed by Seller and Purchaser.

 

10.5 Time. Time is of the essence in the performance of the parties’ obligations
set forth in this Agreement. However, if the final date of any period which is
set out in any provision of this Agreement or the Closing Date falls on a
Saturday, Sunday or legal holiday under the laws of the United States, then the
time of such period or the Closing Date, as the case may be, shall be extended
to the next date which is not a Saturday, Sunday or legal holiday.

 

10.6 Attorneys’ Fees. In the event any action or proceeding at law or in equity
between Purchaser and Seller to enforce or interpret any provision of this
Agreement or to protect or establish any right or remedy of either Purchaser or
Seller hereunder, the unsuccessful party to such action or proceeding shall pay
to the prevailing party all costs and expenses including, without limitation,
reasonable attorneys’ and paralegals’ fees and expenses, incurred by such
prevailing party, in such action or proceeding and in any appeal in connection
therewith, whether or not such action, proceeding or appeal is prosecuted to
judgment or other final determination, together with all costs of enforcement
and/or collection of any judgment or other relief.

 

10.7 No Deductions or Off-Sets. Purchaser acknowledges that the Purchase Price
to be paid for the Property pursuant to this Agreement is a net amount and shall
not be subject to any off-sets or deductions except as provided in this
Agreement. Notwithstanding the foregoing, the amount of the Purchase Price shall
be subject to the prorations and adjustments provided for in Article 7 above

 

10.8

Successors, Assigns and Designees. Purchaser may not assign any of Purchaser’s
rights or duties hereunder without the prior written consent of Seller, which
may be granted or withheld in Seller’s sole discretion; provided, however, that
Purchaser shall have the right to assign its rights under this Agreement to an
affiliate of Purchaser or CBRE Operating Partnership, L.P. (i.e. a company
controlling, under

 

39



--------------------------------------------------------------------------------

 

common control with, or controlled by, Purchaser) without the consent of
Seller. Provided further, Purchaser shall have the right, upon written notice to
Seller delivered no less than five (5) days prior to Closing, to designate one
or more affiliates of Purchaser to receive the conveyance of one or more of the
parcels comprising the Property, together with such other instruments (i.e.,
Bill of Sale, Assignment and Assumption of Leases, Assignment and Assumption of
Contracts, etc.) necessary to effectuate the conveyance of such designated
parcel(s) as contemplated herein. No assignment or designation by Purchaser will
relieve Purchaser of its obligations under this Agreement. In connection with
any such assignment or designation, Purchaser shall require the assignee or
designee to be bound by all of the terms and provisions of this Agreement and to
expressly assume in writing for the benefit of Seller all of the obligations of
Purchaser hereunder (e.g., in the case of a designation, all of the obligations
of Purchaser hereunder pertaining to such designated parcel(s)), including the
obligation to enter into the documents required under Section 1.3 (Pedestrian
Overpass) and Section 1.6 (CC7/CC8/Bonds Pertaining to the Property), from and
after the date of such assignment or designation. Subject to the limitations on
assignment expressed in this Section 10.8, this Agreement shall be binding upon,
and inure to the benefit of, Purchaser and Seller and their respective
successors and assigns and nothing in this Agreement, express or implied, is
intended to or shall confer upon any other person any rights, benefits or
remedies of any nature whatsoever under or by reason of this Agreement.

 

10.9 Counterparts. This Agreement may be executed in one or more counterparts
and by different parties hereto in separate counterparts, and delivered by means
of facsimile transmission, .pdf or otherwise, each of which when so executed and
delivered shall be deemed to be an original and all of which when taken together
shall constitute one and the same agreement.

 

10.10 Governing Law. This Agreement shall be governed by and construed in
accordance with the substantive laws of the Commonwealth of Virginia.

 

10.11 Construction. The parties acknowledge that each party and its counsel have
reviewed and revised this Agreement and that no rule of construction to the
effect that any ambiguities are to be resolved against the drafting party shall
be employed in the interpretation of this Agreement or any exhibits to it or any
document executed and delivered by either party in connection with this
Agreement. All captions in this Agreement are for reference only and shall not
be used in the interpretation of this Agreement or any related document.

 

10.12 Partial Invalidity. If any term or provision of this Agreement or the
application thereof to any person or circumstances shall, to any extent, be
invalid or unenforceable, the remainder of this Agreement or the application of
such term or provision to persons or circumstances other than those as to which
it is held invalid or unenforceable shall not be affected thereby, and each term
and provision of this Agreement shall be valid and enforceable to the fullest
extent permitted by law.

 

40



--------------------------------------------------------------------------------

 

10.13 Confidentiality.

 

  10.13.1 The parties entered into that certain AOL Inc. Confidential
Non-disclosure Agreement dated August 2, 2010 (the “Confidentiality Agreement”).
Upon the Effective Date, the Confidentiality Agreement shall be of no further
effect and the terms of this Section 10.13 shall govern the parties rights and
obligations with respect to “Confidential Information” as defined in the
Confidentiality Agreement. If for any reason this Agreement is terminated prior
to the Closing, Purchaser shall, at Seller’s option, destroy or deliver to
Seller, within five (5) business days after termination of this Agreement, at no
expense to Seller, all of Seller’s Materials delivered or made available by
Seller to Purchaser, along with any information, reports, statements, and other
documents previously delivered to Purchaser by Seller. Nothing, however,
contained herein shall obligate Purchaser or the parties in Section 10.13.2(ii),
as the case may be, to return or destroy Confidential Information contained on
their backup information technology systems and the Purchaser and such parties
may retain copies of any Confidential Information subject to the confidentiality
terms herein, in accordance with Purchaser or such parties’ record retention
practices for legal or regulatory purposes.  

 

  10.13.2

Unless and until the parties consummate Closing of the transaction contemplated
by this Agreement, Purchaser shall not disclose, publish or communicate, either
directly or indirectly, any of the information contained in the Confidential
Documents (as defined in this Section 10.13.2), nor any other information
obtained by or on behalf of Purchaser regarding the Property, except (i) subject
to the procedures set forth in Section 10.13.3 with respect to Required
Disclosures, in response to any law or lawful process requiring disclosure of
the same, or (ii) to prospective sources of financing and to mortgage brokers,
consultants, experts, attorneys, accountants, and professionals engaged by
Purchaser or Seller in connection with this transaction, provided that Purchaser
informs such parties of the confidential nature of such information and such
parties agree not to disclose such information except as permitted under this
Agreement, Purchaser being liable for such parties’ failure to maintain
confidentiality as if Purchaser had breached the requirements of this
Section 10.13. “Confidential Documents” shall mean all of Seller’s Materials
delivered or made available by Seller to Purchaser, along with any information,
reports, statements, and other documents previously delivered to Purchaser by
Seller, and all other documents which are the work product of Purchaser and/or
Purchaser’s Representatives relating to the Property, including, without
limitation, any due diligence materials produced by third parties for Purchaser
in connection with the Property. Purchaser and Seller agree that each shall, at
all times prior to the Closing, keep the terms and conditions of this Agreement
confidential (subject to the exceptions stated in the preceding sentence).
Notwithstanding the foregoing, Purchaser may (i) use or disclose information
known or available generally to the public (other than such information known or
available generally to the public as a result of a violation of this Agreement
by Purchaser) or (ii)

 

41



--------------------------------------------------------------------------------

 

subject to the procedure set forth in Section 10.13.3 with respect to Required
Disclosures, disclose information in order to comply with any governmental
order, statute, rule, regulation, regulatory authority requirement or request,
(iii) disclose information in order to enforce any rights or remedies of it
under this Agreement or (iv) use information independently developed by any
employee, agent or consultant of Purchaser who did not have access to the
Confidential Documents.

 

  10.13.3 The parties hereby covenant that (i) prior to the Closing, neither
party shall issue any press release or public statement (a “Release”) with
respect to the transactions contemplated by this Agreement without the prior
consent of the other party, and (ii) after the Closing, any initial Release
issued by either party shall be subject to the review and approval of the other
party (which approval shall not be unreasonably withheld, conditioned or
delayed); provided, however, that the foregoing covenant shall not apply to any
Releases, other than an initial Release, and any disclosure or public statement
required by law, the regulations of the Securities and Exchange Commission, any
other applicable regulatory bodies or the applicable stock exchange (a “Required
Disclosure”); provided further that, prior to Closing, if reasonably practicable
in relation to when the Required Disclosure is due, the disclosing party shall,
two (2) business days prior to making a Required Disclosure, submit the Required
Disclosure to the non-disclosing party for the non-disclosing party’s reasonable
review and comment. Purchaser and Seller acknowledge that the other party’s
agreement to maintain the confidentiality of the terms and conditions of this
Agreement and to not make any Release (other than a Required Disclosure)
concerning this transaction without the prior written consent of the other party
is a material inducement to their entering into this Agreement, and the terms of
this Section 10.13 shall survive Closing or the termination of this Agreement
without Closing.

 

10.14 Waiver. Any term or condition of this Agreement may be waived at any time
by the party which is entitled to the benefit thereof. To be effective, each
such waiver shall be in writing, shall specifically refer to this Agreement and
the term or condition being waived, and shall be executed by an authorized
officer of such party. A waiver on one occasion shall not be deemed to be a
waiver of the same or any other breach on a future occasion.

 

10.15 Waiver of Jury Trial. Each party to this Agreement waives any right to
trial by jury in any action, matter or proceeding regarding this Agreement or
any provision hereof.

 

10.16 Service of Process. Each party irrevocably consents to the service of
process in any action or proceeding by receipt of mailed copies thereof by
national courier to its address as specified in or pursuant to Section 10.3
hereof. However, the foregoing shall not limit the right of a party to effect
service of process on the other party by any other legally available method.

 

42



--------------------------------------------------------------------------------

 

10.17 No Consequential Damages. Notwithstanding any provision to the contrary in
this Agreement: (i) in no event will either party be liable for any
consequential, indirect, exemplary, special, or incidental damages arising from
or in any way relating to this Agreement; and, (ii) in no event shall either
party seek satisfaction for any obligation from any of the other party’s
partners, shareholders, members, managers, officers, directors, trustees,
beneficiaries, employees, agents, legal representatives, successors or assigns,
nor shall any such person or entity have any personal liability for any such
obligations of such party. The provisions of this Section 10.17 shall survive
termination of this Agreement or the Closing of the transaction contemplated
hereby. The foregoing limitation on damages shall not apply with respect to
either party’s third-party related indemnity obligations under Section 1.3,
Section 1.6 , Section 1.7 and Section 4.2.10.

 

10.18 Damages. Purchaser agrees that any liability of Seller under any claim
brought prior to the Closing Date pursuant to this Agreement or any document or
instrument delivered simultaneously or in connection with, or pursuant to this
Agreement, shall be limited solely to the return of the Deposit and
reimbursement set forth in Section 8.2. With respect to any such claim brought
following the Closing Date, any liability of Seller shall be limited to Seller’s
assets up to an amount equal to the Cap Amount. In no event shall Purchaser seek
satisfaction for any obligation from any of Seller’s members or from any
members, shareholders, officers, directors, trustees, beneficiaries, employees,
agents, legal representatives, successors or assigns of such members, nor shall
any such person or entity have any personal liability for any such obligations
of Seller

 

10.19 Incorporation by Reference. All of the exhibits and schedules attached to
this Agreement or referred to herein and all documents in the nature of such
exhibits and schedules, when executed, are by this reference incorporated in and
made a part of this Agreement.

 

10.20 DRAFTS NOT AN OFFER TO ENTER INTO A LEGALLY BINDING CONTRACT. The parties
hereto agree that the submission of a draft of this Agreement by one party to
another is not intended by either party to be an offer to enter into a legally
binding contract with respect to the purchase and sale of the Property pursuant
to the terms of this Agreement. The parties shall be legally bound with respect
to the purchase and sale of the Property pursuant to the terms of this Agreement
only if and when the parties have been able to negotiate all of the terms and
provisions of this Agreement in a manner acceptable to each of the parties in
their respective sole discretion, including, without limitation, all of the
exhibits and schedules hereto, and each of Seller and Purchaser have fully
executed and delivered to each other a counterpart of this Agreement, including,
without limitation, all exhibits and schedules hereto.

[SIGNATURE PAGE(S) FOLLOW]

 

43



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Purchaser and Seller have executed this Agreement as of the
Effective Date first written above:

 

SELLER:        

AOL INC.,

A DELAWARE CORPORATION

      By:  

/s/ Arthur Minson

  Name:  

Arthur Minson

  Title:  

Executive Vice President and Chief Financial and Administrative Officer

PURCHASER:

RT PACIFIC BLVD, LLC, A DELAWARE LIMITED

LIABILITY COMPANY

By:  

/s/ Jack A. Cuneo

Name:  

Jack A. Cuneo

Title:  

President



--------------------------------------------------------------------------------

 

The Escrow Agent has received an original, fully executed counterpart of this
Agreement this 29th day of October, 2010, and by execution hereof the Escrow
Agent covenants and agrees to be bound by the terms of this Agreement.

 

Escrow Agent: Commonwealth Land Title Insurance Company By  

/s/ David P. Nelson

  Name:  

David P. Nelson

  Title:  

Vice President